 
EXECUTION COPY



Published CUSIP Number: __________
 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
CREDIT AGREEMENT
 
dated as of June 30, 2011
 
among
 
DYNAMICS RESEARCH CORPORATION,
the Borrower,
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent, Swing Line Lender and L/C Issuer,
 
and
 
THE OTHER LENDERS PARTY HERETO
 
SUNTRUST BANK
and
PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agents
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
SUNTRUST ROBINSON HUMPHREY, INC.,
and
PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Book Managers





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




CHL:45705.8
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
Section
    Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1
Section 1.01.
Defined Terms
1
Section 1.02.
Other Interpretive Provisions
26
Section 1.03.
Accounting Terms.
27
Section 1.04.
Rounding
27
Section 1.05.
Times of Day
27
Section 1.06.
Letter of Credit Amounts
27
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
28
Section 2.01.
The Loans.
28
Section 2.02.
Borrowings, Conversions and Continuations of Revolving Loans.
28
Section 2.03.
Letters of Credit.
29
Section 2.04.
Swing Line Loans.
36
Section 2.05.
Prepayments.
39
Section 2.06.
Termination or Reduction of Commitments.
41
Section 2.07.
Repayment of Loans.
42
Section 2.08.
Interest.
42
Section 2.09.
Fees
43
Section 2.10.
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.
43
Section 2.11.
Evidence of Debt.
44
Section 2.12.
Payments Generally; Administrative Agent’s Clawback.
44
Section 2.13.
Sharing of Payments by Lenders
46
Section 2.14.
Cash Collateral.
47
Section 2.15.
Defaulting Lenders.
47
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
49
Section 3.01.
Taxes.
49
Section 3.02.
Illegality
52
Section 3.03.
Inability to Determine Rates
53
Section 3.04.
Increased Costs.
53
Section 3.05.
Compensation for Losses
55
Section 3.06.
Mitigation Obligations; Replacement of Lenders.
55
Section 3.07.
Survival
56
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
56
Section 4.01.
Conditions of Initial Credit Extension
56
Section 4.02.
Conditions to all Credit Extensions
60
ARTICLE V
REPRESENTATIONS AND WARRANTIES
60
Section 5.01.
Existence, Qualification and Power
60
Section 5.02.
Authorization; No Contravention
61
Section 5.03.
Governmental Authorization; Other Consents
61
Section 5.04.
Binding Effect
61
Section 5.05.
Financial Statements; No Material Adverse Effect.
61
Section 5.06.
Litigation
62

 
 


CHL:45705.8                                                                
 
i

--------------------------------------------------------------------------------

 
 
Section 5.07.
No Default
62
Section 5.08.
Ownership of Property; Liens; Investments.
63
Section 5.09.
Environmental Compliance
63
Section 5.10.
Insurance
63
Section 5.11.
Taxes
63
Section 5.12.
ERISA Compliance.
63
Section 5.13.
Subsidiaries; Equity Interests
64
Section 5.14.
Use of Proceeds; Margin Regulations; Investment Company Act.
64
Section 5.15.
Disclosure
65
Section 5.16.
Compliance with Laws
65
Section 5.17.
Solvency
65
Section 5.18.
Intellectual Property; Licenses, Etc
65
Section 5.19.
Collateral Documents
65
Section 5.20.
Material Contracts and Material Licenses
66
Section 5.21.
Senior Indebtedness Status
66
Section 5.22.
Casualty, Etc
66
ARTICLE VI
AFFIRMATIVE COVENANTS
66
Section 6.01.
Financial Statements
66
Section 6.02.
Certificates; Other Information
67
Section 6.03.
Notices
69
Section 6.04.
Payment of Obligations
69
Section 6.05.
Preservation of Existence, Etc
70
Section 6.06.
Maintenance of Properties
70
Section 6.07.
Maintenance of Insurance
70
Section 6.08.
Compliance with Laws
70
Section 6.09.
Books and Records
70
Section 6.10.
Inspection Rights
70
Section 6.11.
Use of Proceeds
71
Section 6.12.
Covenant to Guarantee and Give Security; Real Property.
71
Section 6.13.
Compliance with Environmental Laws
72
Section 6.14.
Further Assurances
72
Section 6.15.
Compliance with Terms of Leaseholds
72
Section 6.16.
Interest Rate Hedging
73
Section 6.17.
Lien Searches
73
Section 6.18.
Material Contracts and Material Licenses
73
Section 6.19.
Government Contracts
73
Section 6.20.
Designation as Senior Indebtedness
73
Section 6.21.
HPTi Merger Sub
73
Section 6.22.
Post-Closing Matters
73
ARTICLE VII
NEGATIVE COVENANTS
74
Section 7.01.
Liens
74
Section 7.02.
Investments
75
Section 7.03.
Indebtedness
76
Section 7.04.
Fundamental Changes
78
Section 7.05.
Dispositions
79
Section 7.06.
Restricted Payments
79
Section 7.07.
Change in Nature of Business
80
Section 7.08.
Transactions with Affiliates
80
Section 7.09.
Burdensome Agreements
80

 
 
 
CHL:45705.8
 
ii

--------------------------------------------------------------------------------

 
 
Section 7.10.
Use of Proceeds
81
Section 7.11.
Financial Covenants.
81
Section 7.12.
Amendments of Organization Documents
82
Section 7.13.
Accounting Changes
82
Section 7.14.
Payments on Subordinated Indebtedness; Modifications of Subordinated Note
Documents.
82
Section 7.15.
Senior Indebtedness Status
82
Section 7.16.
HPTi Merger Sub
82
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
82
Section 8.01.
Events of Default
82
Section 8.02.
Remedies Upon Event of Default
85
Section 8.03.
Application of Funds
85
ARTICLE IX
ADMINISTRATIVE AGENT
86
Section 9.01.
Appointment and Authority.
86
Section 9.02.
Rights as a Lender
87
Section 9.03.
Exculpatory Provisions
87
Section 9.04.
Reliance by Administrative Agent
88
Section 9.05.
Delegation of Duties
88
Section 9.06.
Resignation of Administrative Agent.
88
Section 9.07.
Non-Reliance on Administrative Agent and Other Lenders
89
Section 9.08.
No Other Duties, Etc
89
Section 9.09.
Administrative Agent May File Proofs of Claim
89
Section 9.10.
Collateral and Guaranty Matters
90
Section 9.11.
Secured Cash Management Agreements and Secured Hedge Agreements
91
ARTICLE X
MISCELLANEOUS
91
Section 10.01.
Amendments, Etc
91
Section 10.02.
Notices; Effectiveness; Electronic Communication.
92
Section 10.03.
No Waiver; Cumulative Remedies; Enforcement
94
Section 10.04.
Expenses; Indemnity; Damage Waiver.
95
Section 10.05.
Payments Set Aside
96
Section 10.06.
Successors and Assigns.
97
Section 10.07.
Treatment of Certain Information; Confidentiality
101
Section 10.08.
Right of Setoff
101
Section 10.09.
Interest Rate Limitation
102
Section 10.10.
Counterparts; Integration; Effectiveness
102
Section 10.11.
Survival of Representations and Warranties
102
Section 10.12.
Severability
102
Section 10.13.
Replacement of Lenders.
103
Section 10.14.
Governing Law; Jurisdiction; Etc.
104
Section 10.15.
Waiver of Jury Trial
104
Section 10.16.
No Advisory or Fiduciary Responsibility
105
Section 10.17.
Electronic Execution of Assignments and Certain Other Documents
105
Section 10.18.
USA PATRIOT Act
105

 
 
 
CHL:45705.8
 
iii

--------------------------------------------------------------------------------

 
 
 
SCHEDULES
 
1.01-A
Historical Consolidated EBITDA
1.01-B
Existing Letters of Credit
2.01
Commitments and Applicable Percentages
5.05
Supplement to Interim Financial Statements
5.08
Leases of Real Property
5.13
Subsidiaries; Guarantors; Other Equity Investments
5.20
Material Contracts; Material Licenses
6.22
Post-Closing Matters
7.01
Existing Liens
7.02
Existing Investments
7.03
Existing Indebtedness
10.02
Administrative Agent’s Office; Certain Addresses for Notices
   
EXHIBITS
 
A
Form of Committed Loan Notice
B
Form of Swing Line Loan Notice
C-1
Form of Revolving Note
C-2
Form of Term Loan Note
D
Form of Compliance Certificate
E
Form of Assignment and Assumption

 
 

 
CHL:45705.8
 
iv

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
This CREDIT AGREEMENT (“Agreement”) is entered into as of June 30, 2011 among
DYNAMICS RESEARCH CORPORATION, a Massachusetts corporation (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and,
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.
 
The Borrower has requested that the Lenders provide credit facilities, and the
Lenders are willing to do so on the terms and conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01.                      Defined Terms.  As used in this Agreement,
the following terms shall have the meanings set forth below:
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form provided by the Administrative Agent or any other form
approved by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Aggregate Revolving Commitments” means, as of any date of determination, the
Revolving Commitments of all the Lenders on such date.  The initial amount of
the Aggregate Revolving Commitments in effect as of the Closing Date is
$20,000,000.
 
“Agreement” has the meaning specified in the introductory paragraph hereto.
 
“Applicable Percentage” means (a) in respect of the Term Loan Facility, with
respect to any Term Loan Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term Loan Facility represented by (i) on or prior to
the Closing Date, such Term Loan Lender’s Term Loan Commitment at such time and
(ii) thereafter, the principal amount of such Term Loan Lender’s Term Loans at
such time, and (b) in respect of the Revolving Credit Facility, with respect to
any Revolving Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Credit Facility represented by such Revolving
Lender’s Revolving Commitment at such time, subject to adjustment as provided in
Section 2.15.  If the commitment of each Revolving Lender to make Revolving
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02, or if the Revolving Commitments have
expired, then the Applicable Percentage of each Revolving Lender in
 

 
CHL:45705.8
 
1

--------------------------------------------------------------------------------

 

respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Lender in respect of the Revolving
Credit Facility most recently in effect, giving effect to any subsequent
assignments.  The initial Applicable Percentage of each Lender in respect of the
Revolving Credit Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
 
“Applicable Rate” means (a) with respect to the Commitment Fee, 0.50% per annum
and (b) with respect to the Term Loan Facility and the Revolving Credit
Facility, (i) from the Closing Date to the date on which the Administrative
Agent receives a Compliance Certificate pursuant to Section 6.02(b) for the
fiscal quarter ending December 31, 2011 (or, if earlier, the date such
Compliance Certificate was required to be delivered pursuant to Section 6.02(b))
(A) 4.00% per annum for Eurodollar Rate Loans and Letter of Credit Fees and (B)
3.00% per annum for Base Rate Loans and (ii) thereafter, the applicable
percentage per annum set forth below determined by reference to the Consolidated
Total Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(b):
 
Pricing
Level
Consolidated Total Leverage Ratio
Eurodollar
Rate Loans and Letter of Credit Fees
Base Rate Loans
 
1
Less than 2.00 to 1.00
3.00%
2.00%
2
Equal to or greater than 2.00 to 1.00, but less than 3.00 to 1.00
3.50%
2.50%
3
Equal to or greater than 3.00
4.00%
3.00%

 
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided that if a Compliance Certificate
is not delivered when due in accordance with such Section (including the
Compliance Certificate for the fiscal quarter ending December 31, 2011), then,
upon the request of the Required Lenders, Pricing Level 3 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and in each case shall remain in effect until
the date on which such Compliance Certificate is delivered.  Notwithstanding
anything to the contrary contained in this definition, the determination of the
Applicable Rate for any period shall be subject to the provisions of Section
2.10(b).
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignee Group” means (a) two or more Eligible Assignees that are Affiliates of
one another or (b) two or more Approved Funds managed by the same investment
advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of
 

 
CHL:45705.8
 
2

--------------------------------------------------------------------------------

 

such date in accordance with GAAP, (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease or similar payments
under the relevant lease or other applicable agreement or instrument that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease or other agreement or instrument were accounted for as a
Capital Lease and (c) all Synthetic Debt of such Person.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010
and the related consolidated statements of income and cash flows for such fiscal
year for the Borrower and its Subsidiaries, including the notes thereto.
 
“Availability Period” means, with respect to the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Revolving
Maturity Date, (b) the date of termination of the Aggregate Revolving
Commitments pursuant to Section 2.06, and (c) the date of termination of the
Revolving Commitment of each Revolving Lender to make Revolving Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
8.02.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Bank of America Fee Letter” means the letter agreement, dated June 2, 2011,
among the Borrower, the Administrative Agent and Merrill Lynch, Pierce, Fenner &
Smith Incorporated.
 
“Base Rate”  means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
 
“Base Rate Loan” means a Revolving Loan or a Term Loan that bears interest based
on the Base Rate.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a Revolving Borrowing, a Swing Line Borrowing or a Term Loan
Borrowing, as the context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
 
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).
 

 
CHL:45705.8
 
3

--------------------------------------------------------------------------------

 

“Capital Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than any Permitted Lien):
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than one year from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;
 
(b)           demand money market or time deposits (including sweep accounts)
with, or insured certificates of deposit or bankers’ acceptances of, any
commercial bank that (i) (A) is a Lender or (B) is organized under the laws of
the United States of America, any state thereof or the District of Columbia or
is the principal banking subsidiary of a bank holding company organized under
the laws of the United States of America, any state thereof or the District of
Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$50,000,000, in each case with maturities of not more than 90 days from the date
of acquisition thereof;
 
(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s Investors Service, Inc. (or any successor
thereto) or at least “A-1” (or the then equivalent grade) by Standard & Poor’s
Financial Services LLC, a subsidiary of The McGraw-Hill Companies, Inc. (or any
successor thereto), in each case with maturities of not more than 180 days from
the date of acquisition thereof; and
 
(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the two highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
purchasing card, electronic funds transfer and other cash management
arrangements.
 
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
 

 
CHL:45705.8
 
4

--------------------------------------------------------------------------------

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
 
“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 20% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);
 
(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
(c)           there shall have occurred, under any indenture, any agreement or
any other instrument evidencing any Indebtedness or Equity Interest in excess of
the Threshold Amount, any “change of control” or any comparable term (as set
forth in any indenture, any agreement or any other instrument evidencing such
Indebtedness or Equity Interest) obligating the Borrower or any other Loan Party
to repurchase, redeem or repay all or any part of the Indebtedness or Equity
Interest provided for therein.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
 
“Code” means the Internal Revenue Code of 1986.
 

 
CHL:45705.8
 
5

--------------------------------------------------------------------------------

 

“Collateral” means all of the “Collateral” referred to in any of the Collateral
Documents and all of the other property that is or is intended under the terms
of any Collateral Document to be subject to Liens in favor of the Administrative
Agent for the benefit of the Secured Parties.
 
“Collateral Agreement” means that certain Collateral Agreement dated as of the
Closing Date, executed by each of the Loan Parties in favor of the
Administrative Agent, for the benefit of the Secured Parties.
 
“Collateral Documents” means, collectively, the Collateral Agreement, each of
the mortgages, deeds of trust or similar real property security agreements, if
any, required pursuant to Section 6.12, collateral assignments, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent on the Closing Date, pursuant to Section 6.12 or otherwise,
and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties.
 
“Commitment” means a Term Loan Commitment or a Revolving Commitment, as the
context may require.
 
“Commitment Fee” has the meaning specified in Section 2.09(a).
 
“Committed Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a
Revolving Borrowing, (c) a conversion of Loans from one Type to the other or (d)
a continuation of Eurodollar Rate Loans pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit A or such other form as may be
acceptable to the Administrative Agent.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income for such period and without duplication: (i)
Consolidated Interest Expense, (ii) the provision for Federal, state, local and
foreign income taxes payable by the Borrower and its Subsidiaries, (iii)
depreciation and amortization expense, (iv) non-cash expenses incurred pursuant
to equity compensation plans approved by the Borrower’s board of directors, (v)
other non-recurring expenses of the Borrower and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period and (vi) Transaction Costs incurred by the Borrower and its
Subsidiaries and minus (b) the following to the extent included in calculating
such Consolidated Net Income for such period: (i) Federal, state, local and
foreign income tax credits of the Borrower and its Subsidiaries, (ii) all
non-cash items increasing Consolidated Net Income and (iii) all interest
income; provided that for all purposes under this Agreement, Consolidated EBITDA
for the Borrower and its Subsidiaries for each of the fiscal quarters ended June
30, 2010, September 30, 2010, December 31, 2010 and March 31, 2011 shall be
deemed to equal the respective amounts set forth on Schedule 1.01-A.
 
For the purposes of calculating Consolidated EBITDA for any period pursuant to
any determination of Consolidated EBITDA hereunder, (i) if, at any time during
such period, the Borrower or any Subsidiary shall have made any Disposition,
Consolidated EBITDA for such period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Disposition for such period or increased by an amount equal to
the Consolidated EBITDA (if negative) attributable thereto for such period and
(ii) if, at any time during such period, the Borrower or any Subsidiary shall
have made a Permitted Acquisition (other than the HPTi Acquisition),
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such
 

 
CHL:45705.8
 
6

--------------------------------------------------------------------------------

 

Permitted Acquisition occurred on the first day of such period in connection
with such Permitted Acquisition to the extent deducted in calculating
Consolidated Net Income (and not otherwise added back in calculating
Consolidated EBITDA) for such pro forma period.
 
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date minus
Capital Expenditures for such period minus federal, state, local and foreign
taxes paid or payable in cash to (b) Consolidated Fixed Charges for the period
of four (4) consecutive fiscal quarters ending on or immediately prior to such
date; provided that for purposes of determining the Consolidated Fixed Charge
Coverage Ratio for any date of determination prior to June 30, 2012, the
determination of Capital Expenditures of the Borrower and its Subsidiaries shall
be deemed to be the amount of (i) for the four consecutive fiscal quarter period
ending September 30, 2011, the amount of Capital Expenditures for the fiscal
quarter ending September 30, 2011 times four (4); (ii) for the four consecutive
fiscal quarter period ending December 31, 2011, the amount of Capital
Expenditures for the two consecutive fiscal quarters ending December 31, 2011
times two (2); and (iii) for the four consecutive fiscal quarter period ending
March 31, 2012, the amount of Capital Expenditures for the three consecutive
fiscal quarters ending March 31, 2012 times 4/3.
 
“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum, in each case determined in
accordance with GAAP for such period and without duplication, of (a)
Consolidated Interest Expense paid or payable in cash plus (b) scheduled
principal payments with respect to Indebtedness, regardless of whether or not
such Scheduled Principal Payments are actually made by the Borrower or any
Subsidiary during such period (“Scheduled Principal Payments”) plus (c)
Restricted Payments; provided that for purposes of determining Consolidated
Fixed Charges for any period of the Borrower prior to June 30, 2012, the
determination of Scheduled Principal Payments and Consolidated Interest Expense
shall be deemed to be the amount of (i) for the four consecutive fiscal quarter
period ending September 30, 2011, the amount of Scheduled Principal Payments and
Consolidated Interest Expense for the fiscal quarter ending September 30, 2011
times four (4); (ii) for the four consecutive fiscal quarter period ending
December 31, 2011, the amount of Scheduled Principal Payments and Consolidated
Interest Expense for the two consecutive fiscal quarters ending December 31,
2011 times two (2); and (iii) for the four consecutive fiscal quarter period
ending March 31, 2012, the amount of Scheduled Principal Payments and
Consolidated Interest Expense for the three consecutive fiscal quarters ending
March 31, 2012 times 4/3.
 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of the
following (without duplication): (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) all Attributable Indebtedness,
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
the Borrower or any Subsidiary, and (g) all Indebtedness of the types referred
to in clauses (a) through (f) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.
 
“Consolidated Interest Expense” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum, in each case determined in
accordance with GAAP and without duplication,
 

 
CHL:45705.8
 
7

--------------------------------------------------------------------------------

 

interest expense (including, without limitation, interest expense attributable
to Capital Leases and all net payment obligations pursuant to Swap Contracts)
for such period.
 
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.
 
“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date minus all
Subordinated Indebtedness of the Borrower and its Subsidiaries as of such date
to (b) Consolidated EBITDA for the period of the four (4) consecutive fiscal
quarters most recently ended on or immediately prior to such date.
 
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to (b)
Consolidated EBITDA for the period of the four (4) consecutive fiscal quarters
most recently ended on or immediately prior to such date.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) a L/C
Credit Extension.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
 
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder,  including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit (unless such writing
or public
 

 
CHL:45705.8
 
8

--------------------------------------------------------------------------------

 

statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent that it will comply with its funding obligations
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such confirmation by the Administrative Agent),
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting,
 

 
CHL:45705.8
 
9

--------------------------------------------------------------------------------

 

and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon  the Borrower or any ERISA Affiliate.
 
“Eurodollar Rate”  means:
 
(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and
 
(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m., London time determined two London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.
 
“Eurodollar Rate Loan” means a Revolving Loan or a Term Loan that bears interest
at a rate based on clause (a) of the definition of “Eurodollar Rate.”
 

 
CHL:45705.8
 
10

--------------------------------------------------------------------------------

 

“Event of Default” has the meaning specified in Section 8.01.
 
“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess (if
any) of (a) the sum (for such fiscal year) of (i) Consolidated EBITDA and (ii)
the amount by which Working Capital decreased during such fiscal year over (b)
the sum (for such fiscal year) of (i) Consolidated Interest Expense actually
paid in cash by the Borrower and its Subsidiaries, (ii) scheduled principal
repayments, to the extent actually made, of Term Loans pursuant to Section
2.07(c), (iii) all income taxes actually paid in cash by the Borrower and its
Subsidiaries, (iv) Capital Expenditures, Investments pursuant to Section 7.02(j)
or (k) and Permitted Acquisitions in each case, actually made by the Borrower
and its Subsidiaries in such fiscal year (other than to the extent such Capital
Expenditure, Investment or Permitted Acquisition is made with the proceeds of
insurance, Dispositions, sales or issuance of Indebtedness or Equity Interests
or Extraordinary Receipts or another amounts that would not be included in the
calculation of Consolidated EBITDA), (v) Transaction Costs paid in cash by the
Borrower and its Subsidiaries during such fiscal year and (vi) the amount by
which Working Capital increased during such fiscal year.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under Section
10.13), any United States withholding tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to the Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office)
or (ii) is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with clause (B) of Section
3.01(e)(ii), except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a)(ii) or Section 3.01(c) and (e)
any Taxes imposed under FATCA or any amended or successor version of FATCA that
is substantively comparable and not materially more onerous to comply with.
 
“Existing Credit Agreement” means that certain Fourth Amended and Restated
Credit Agreement dated as of August 1, 2008, among the Borrower, certain
Subsidiaries of the Borrower party thereto, the lenders party thereto and Brown
Brothers Harriman & Co., as agent.
 
“Existing Letters of Credit” means the letters of credit described by the date
of issuance, letter of credit number, undrawn amount, name of beneficiary and
date of expiry on Schedule 1.01-B.
 
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.
 
“Facility” means the Term Loan Facility or the Revolving Credit Facility, as the
context may require.
 

 
CHL:45705.8
 
11

--------------------------------------------------------------------------------

 

 “FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations or official interpretations
thereof.
 
“Federal Funds Rate”  means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“First-Tier Foreign Subsidiary” means a Foreign Subsidiary all or any portion of
whose Equity Interests are owned directly by the Borrower or a Guarantor that is
a Domestic Subsidiary.
 
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the Revolving Credit Facility of the outstanding L/C
Obligations other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of the
Revolving Credit Facility of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Government Contract” means, with respect to the Borrower or any Subsidiary, any
contract between or among the Borrower or such Subsidiary and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or any
 

 
CHL:45705.8
 
12

--------------------------------------------------------------------------------

 

obligation of any such Governmental Authority arising under any Account (as
defined in the UCC) now or hereafter owing by any such Governmental Authority,
as account debtor, to the Borrower or any Subsidiary.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
“Guarantors” means, collectively, (a) all direct and indirect Subsidiaries of
the Borrower (other than any Foreign Subsidiary to the extent that, and for so
long as, the guaranty of such Foreign Subsidiary would have material adverse tax
consequences for the Borrower or any other Loan Party or result in a violation
of applicable Laws) in existence on the Closing Date and (b) each other
Subsidiary of the Borrower that shall be required to become a party to the
Guaranty or execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.
 
“Guaranty” means that certain Guaranty dated as of the Closing Date, made by
each of the Guarantors in favor of the Administrative Agent, for the benefit of
the Secured Parties, together with each other guaranty and guaranty supplement
or joinder thereto delivered pursuant to Section 6.12.
 
“H.J. Ford” means H.J. Ford Associates, Inc., a Delaware corporation, which is a
wholly-owned Subsidiary of the Borrower.
 
“H.J. Ford Disposition” means the Disposition by the Borrower of all of the
Equity Interests issued by H.J. Ford or all or substantially all of the assets
of H.J. Ford on substantially the same terms and conditions as previously
disclosed in writing to the Administrative Agent prior to the Closing Date or
such other terms and conditions as are reasonably acceptable to the
Administrative Agent.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or
 

 
CHL:45705.8
 
13

--------------------------------------------------------------------------------

 

asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
 
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
required or permitted under Article VI or VII, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Swap Contract.
 
“HPTi” means High Performance Technologies, Inc., a Florida corporation.
 
“HPTi Acquisition” means the acquisition by the Borrower of all of the Equity
Interests of HPTi and the merger of the HPTi Merger Sub with and into HPTi (with
HPTi surviving as a wholly owned Subsidiary of the Borrower).
 
“HPTi Merger Agreement” means that certain Agreement and Plan of Merger dated as
of June 2, 2011 among the Borrower, HPTi Merger Sub, HPTi and the shareholders
of HPTi as of such date.
 
“HPTi Merger Sub” means DRC-Prize Acquisition, Inc., a Florida corporation.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
 
(c)           the Swap Termination Value under any Swap Contract of such Person;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 30 days after
the date on which such trade account payable was created);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)           all Attributable Indebtedness in respect of Capital Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 

 
CHL:45705.8
 
14

--------------------------------------------------------------------------------

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Revolving Maturity Date
or Term Loan Maturity Date, as applicable; provided that if any Interest Period
for a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June, September and December and the
Revolving Maturity Date or Term Loan Maturity Date, as applicable (with Swing
Line Loans being deemed made under the Revolving Credit Facility for purposes of
this definition).
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:
 
(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(iii)           no Interest Period shall extend beyond the Revolving Maturity
Date or Term Loan Maturity Date, as applicable.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities or Equity Interests of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
 
“IP Rights” has the meaning specified in Section 5.18.
 
“IRS” means the United States Internal Revenue Service.
 

 
CHL:45705.8
 
15

--------------------------------------------------------------------------------

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
 
“Joint Fee Letter” means the letter agreement, dated June 2, 2011, among the
Borrower, the Administrative Agent, SunTrust Bank, PNC Bank, National
Association and each of the Lead Arrangers.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage of the Revolving Credit Facility at the time of such
funding.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means (a) with respect to Letters of Credit issued hereunder on or
after the Closing Date, Bank of America in its capacity as issuer thereof, or
any successor issuer of Letters of Credit hereunder and (b) with respect to the
Existing Letters of Credit, Bank of America and Brown Brothers Harriman & Co.,
each, in its respective capacity as issuer thereof.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
SunTrust Robinson Humphrey, Inc. and PNC Capital Markets LLC, collectively in
their respective capacities as joint lead arrangers and joint book managers.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 

 
CHL:45705.8
 
16

--------------------------------------------------------------------------------

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Revolving Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
 
“Letter of Credit Sublimit” means the lesser of (a) $5,000,000 and (b) the
Aggregate Revolving Commitments.  The Letter of Credit Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Loan or a Swing Line Loan.
 
“Loan Documents” means this Agreement, the Notes, the Issuer Documents, the
Collateral Documents, the Bank of America Fee Letter, the Joint Fee Letter, the
Guaranty, the Subordination Agreement and any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.14 of this
Agreement.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower or the Borrower
and its Subsidiaries taken as a whole; (b) a material impairment of the rights
and remedies of the Administrative Agent or any Lender under any Loan Document
or of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is, or will be, a party.
 
“Material Contract” means, with respect to the Borrower or any Subsidiary, each
contract to which the Borrower or such Subsidiary is a party (a) that involves
monetary liability of or to the Borrower or such Subsidiary in an amount in
excess of $10,000,000 per annum and/or (b) the failure to maintain or comply
with which could reasonably be expected to have a Material Adverse Effect.
 
“Material Government Contract” means, as of any date of determination, with
respect to the Borrower or any of its Subsidiaries, any Government Contract
having a remaining term of at least six months between or among the Borrower
and/or any of its Subsidiaries and any Governmental Authority
 

 
CHL:45705.8
 
17

--------------------------------------------------------------------------------

 

that (a) involves a monetary liability of, or to, the Borrower and/or any of its
Subsidiaries in excess of $10,000,000 or (b) the failure to maintain or comply
with which could reasonably be expected to have a Material Adverse Effect.
 
“Material License” means, with respect to the Borrower or any Subsidiary, each
permit, license, distribution agreement, franchise agreement and any similar
agreement issued to the Borrower or such Subsidiary or to which the Borrower or
such Subsidiary is a party (a) that involves monetary liability of or to the
Borrower or such Subsidiary in an amount in excess of $5,000,000 per annum
and/or (b) the failure to maintain or comply with which could reasonably be
expected to have a Material Adverse Effect.
 
“Material Real Property” means any single parcel or contiguous parcels of real
property in which a Loan Party has a fee simple ownership interest with a fair
market value in excess of $1,000,000.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
 
“Net Cash Proceeds” means (a) with respect to any Disposition by the Borrower or
any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of the Borrower or any of its Subsidiaries, the excess, if any, of (i)
the sum of cash and Cash Equivalents received in connection with such
transaction (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset and that is required to
be repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by the Borrower or such Subsidiary in connection with such transaction
and (C) income taxes reasonably estimated to be actually payable within two
years of the date of the relevant transaction as a result of any gain recognized
in connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds; and (b) with respect to the sale or issuance
of any Equity Interest by the Borrower or any of its Subsidiaries, or the
incurrence or issuance of any Indebtedness by the Borrower or any of its
Subsidiaries, the excess of (i) the sum of the cash and Cash Equivalents
received in connection with such transaction over (ii) the underwriting
discounts and commissions, and other reasonable and customary out-of-pocket
expenses, incurred by the Borrower or such Subsidiary in connection therewith.
 
 “Note” means a Term Loan Note or a Revolving Note, as the context may require.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
 

 
CHL:45705.8
 
18

--------------------------------------------------------------------------------

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Loans
and Swing Line Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
the Term Loans, Revolving Loans and Swing Line Loans, as the case may be,
occurring on such date, and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Act” means the Pension Protection Act of 2006.
 
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
 
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
 
 “Permitted Acquisition” means any non-hostile acquisition by the Borrower or
any of its Subsidiaries in the form of acquisitions of any other Person or of
all or substantially all of the business or a line of business (whether by the
acquisition of Equity Interests, assets or any combination thereof, including
any merger or consolidation) of any other Person if each such acquisition meets
all of the following requirements within the time periods set forth below
(unless extended by the Administrative Agent in its reasonable discretion):
 
(a)           no less than fourteen (14) calendar days prior to the proposed
closing date of such acquisition (or such later time as may be agreed to by the
Administrative Agent in its sole discretion), the Borrower shall have delivered
written notice of such acquisition to the Administrative Agent, which notice
shall include the proposed closing date of such acquisition;
 

 
CHL:45705.8
 
19

--------------------------------------------------------------------------------

 

(b)           if such transaction involves a merger or consolidation, the
Borrower or a Guarantor shall be the surviving Person and no Change of Control
shall have been effected thereby;
 
(c)           the Borrower shall have delivered to the Administrative Agent such
documents reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) pursuant to Section 6.12 to be
delivered at the time required pursuant to Section 6.12;
 
(d)           no later than five (5) Business Days prior to the proposed closing
date of such acquisition, the Borrower shall have delivered to the
Administrative Agent a Compliance Certificate for the most recent fiscal quarter
end preceding such acquisition for which financial statements are available
demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, (A) that the Borrower is in compliance (as of the date of
the acquisition and immediately after giving effect thereto and any Indebtedness
incurred in connection therewith) with each covenant contained in Section 7.11,
(B) that the Consolidated Total Leverage Ratio (as of the proposed closing date
of the acquisition and after giving effect thereto and any Indebtedness incurred
in connection therewith) shall be at least 0.25 below the then applicable ratio
set forth in Section 7.11(a) and (C) that the Consolidated Senior Leverage Ratio
(as of the proposed closing date of the acquisition and after giving effect
thereto and any Indebtedness incurred in connection therewith) shall be at least
0.25 below the then applicable ratio set forth in Section 7.11(b);
 
(e)           no Default shall have occurred and be continuing both immediately
before and immediately after giving effect to such acquisition and any
Indebtedness incurred in connection therewith;
 
(f)           the Borrower shall have obtained the prior written consent of the
Administrative Agent and the Required Lenders prior to the consummation of such
acquisition if (A) the Permitted Acquisition Consideration for any such
acquisition (or series of related acquisitions) exceeds $15,000,000 and (B) the
Permitted Acquisition Consideration for such acquisition (or series of related
acquisitions) when aggregated with the aggregate Permitted Acquisition
Consideration for all acquisitions consummated during the twelve (12) month
period immediately preceding such acquisition exceeds $20,000,000;
 
(g)           the Borrower shall demonstrate, in form and substance reasonably
satisfactory to the Administrative Agent, that the entity to be acquired had
positive Consolidated EBITDA for the four (4) fiscal quarter period ended
immediately prior to the proposed closing date of such acquisition;
 
(h)           after giving effect to the acquisition, at least $2,500,000 in
availability shall exist under the Revolving Credit Facility; and
 
(i)           the Borrower shall have (i) delivered to the Administrative Agent
a certificate of a Responsible Officer certifying that all of the requirements
set forth above have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition and (ii) provided such other
documents and other information as may be reasonably requested by the
Administrative Agent or the Required Lenders (through the Administrative Agent)
in connection with such purchase or other acquisition.
 
“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Equity Interests of
the Borrower, net of the applicable acquired company’s cash and Cash
Equivalents, balance (as shown on its most recent financial statements delivered
in connection with the applicable Permitted Acquisition) to be paid on a
singular basis in connection with any applicable Permitted Acquisition as set
forth in the definitive legal documents
 

 
CHL:45705.8
 
20

--------------------------------------------------------------------------------

 

executed by the Borrower or any of its Subsidiaries in order to consummate the
applicable Permitted Acquisition.
 
“Permitted Indebtedness” has the meaning specified in Section 7.03.
 
“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any Subsidiary permitted to exist at such time pursuant to Section
7.01.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
 
“Platform” has the meaning specified in Section 6.02.
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Register” has the meaning specified in Section 10.06(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Committed Loan Notice, (b)
with respect to a L/C Credit Extension, a Letter of Credit Application, and (c)
with respect to a Swing Line Loan, a Swing Line Loan Notice.
 
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Revolving Lender
for purposes of this definition) plus (b) aggregate unused Revolving
Commitments; provided that the Revolving Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having at least 66-2/3% of the sum of the (a) Total Revolving
Outstandings (with the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Revolving Lender for purposes of this definition)
plus (b) aggregate unused Revolving Commitments; provided that the Revolving
Commitment of, and the portion of the Total Revolving Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Lenders.
 
“Required Term Loan Lenders” means, as of any date of determination, Term Loan
Lenders having at least 66-2/3% of the Term Loan Facility on such date; provided
that the portion of the Term
 

 
CHL:45705.8
 
21

--------------------------------------------------------------------------------

 

Loan Facility held or deemed held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Loan Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer or general counsel of a Loan Party and solely for purposes of
the delivery of incumbency certificates pursuant to Section 4.01, the secretary
or any assistant secretary of a Loan Party.  Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).
 
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to Section
2.01(b).
 
“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrower pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Revolving Lender’s name on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Revolving Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
 
“Revolving Credit Facility” means, at any time, the revolving credit facility
established pursuant to Section 2.01(b).
 
“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment at such time.
 
“Revolving Loan” has the meaning specified in Section 2.01(b).
 
“Revolving Maturity Date” means June 30, 2016 or, if such date is not a Business
Day, the next preceding Business Day.
 
“Revolving Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Revolving Loans made by such Lender, substantially in the form
of Exhibit C-1.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
 

 
CHL:45705.8
 
22

--------------------------------------------------------------------------------

 

“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article VI or VII that is entered into by and between any Loan Party and any
Hedge Bank.
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
 
 “Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations, including, without limitation, all
Indebtedness under the Subordinated Notes.
 
“Subordinated Note Agreement” means that certain Senior Subordinated Loan
Agreement dated as of the Closing Date by and among the Borrower, as issuer and
the Subordinated Noteholders.
 
“Subordinated Note Documents” means the Subordinated Note Agreement, all
agreements evidencing any Guarantees of the Subordinated Notes, the
Subordination Agreement and all other agreements, instruments and other
documents setting forth the terms of the Subordinated Notes.
 
“Subordinated Noteholders” means Ares Mezzanine Partners, L.P. and the other
Persons from time to time party to the Subordinated Note Agreement as purchasers
or lenders thereunder.
 
“Subordinated Notes” means the unsecured Senior Subordinated Notes due June 30,
2017 bearing interest at 13% per annum and issued by the Borrower pursuant to
the Subordinated Note Agreement.
 
“Subordination Agreement” means that certain Subordination and Intercreditor
Agreement dated as of the Closing Date among the Loan Parties, the
Administrative Agent and the Subordinated Noteholders.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 

 
CHL:45705.8
 
23

--------------------------------------------------------------------------------

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as may be acceptable to the Administrative Agent and the Swing Line
Lender.
 
“Swing Line Sublimit” means the lesser of (a) $5,000,000 and (b) the Aggregate
Revolving Commitments.  The Swing Line Sublimit is part of, and not in addition
to, the Aggregate Revolving Commitments.
 
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 

 
CHL:45705.8
 
24

--------------------------------------------------------------------------------

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term Loan” means an advance made by any Term Loan Lender under the Term Loan
Facility.
 
“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term Loan Lenders pursuant to Section
2.01(a).
 
“Term Loan Commitment” means, as to each Term Loan Lender, its obligation to
make its portion of the Term Loan to the Borrower pursuant to Section 2.01(a) in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Term Loan Lender’s name on Schedule 2.01 under
the caption “Term Loan Commitment” or opposite such caption in the Assignment
and Assumption pursuant to which such Term Loan Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.  The aggregate principal amount of the Term Loan
Commitments of all of the Term Loan Lenders as in effect on the Closing Date is
$110,000,000.
 
“Term Loan Facility” means, at any time (a) on or prior to the Closing Date, the
aggregate amount of the Term Loan Commitments at such time and (b) thereafter,
the aggregate principal amount of the Term Loans of all Term Loan Lenders
outstanding at such time
 
“Term Loan Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term Loan Commitment and (b) at any time after the Closing
Date any Lender that holds Term Loans at such time.
 
“Term Loan Maturity Date” means June 30, 2016 or, if such date is not a Business
Day, the next preceding Business Day.
 
“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the Term Loans made by such Term Loan Lender,
substantially in the form of Exhibit C-2.
 
“Threshold Amount” means $3,000,000.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and L/C Obligations.
 
“Transaction Costs” means all transaction fees, charges and other amounts
related to the Transactions (other than clause (e) of the definition of
“Transactions”) and any Permitted Acquisitions (including, without limitation,
any financing fees, merger and acquisition fees, legal fees and expenses, due
diligence fees or any other fees and expenses in connection therewith), in each
case to the extent paid within six (6) months of the Closing Date or such
Permitted Acquisition, as applicable, and approved by the Administrative Agent
in its reasonable discretion.
 
“Transactions” means, collectively, (a) the HPTi Acquisition, (b) the
refinancing of certain indebtedness of the Borrower and its Subsidiaries and
HPTi and its Subsidiaries as contemplated by
 

 
CHL:45705.8
 
25

--------------------------------------------------------------------------------

 

Section 4.01(j), (c) the entering into and funding on the Closing Date of the
Facilities or any portion thereof, (d) the entering into and funding of the
Indebtedness evidenced by the Subordinated Notes and (e) the payment of fees,
costs and expenses incurred in connection with each of the foregoing.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Working Capital” means, with respect to the Borrower and its Subsidiaries on a
consolidated basis and calculated in accordance with GAAP, as of any date of
determination, the excess of (a) current assets (other than cash and Cash
Equivalents and taxes and deferred taxes) over (b) current liabilities,
excluding, without duplication, (i) the current portion of any long-term
Indebtedness, (ii) the Outstanding Amount of Revolving Loans and Swing Line
Loans, (iii) the current portion of current taxes and deferred income taxes and
(iv) the current portion of accrued Consolidated Interest Expense.
 
Section 1.02.                      Other Interpretive Provisions.  With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  Whenever any provision in any Loan
Document refers to the knowledge (or an analogous phrase) of any Loan Party,
such words are intended to signify that such Loan Party (or any of the
Responsible Officers of such Loan Party) has actual knowledge or awareness of a
particular fact or circumstance or that such Loan Party (or any of the
Responsible Officers of such Loan
 

 
CHL:45705.8
 
26

--------------------------------------------------------------------------------

 

Party), if it had exercised reasonable and customary diligence, would have known
or been aware of such fact or circumstance.
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
Section 1.03.                      Accounting Terms.
 
(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.
 
(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, the effects of any changes in GAAP described in the Proposed
Accounting Standards Update to Leases (Topic 840) issued by the Financial
Accounting Standards Board on August 17, 2010 (as the same may be amended from
time to time) shall be disregarded.
 
(c)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Borrower and its Subsidiaries
or to the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
 
Section 1.04.                      Rounding.  Any financial ratios required to
be maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
 
Section 1.05.                      Times of Day.  Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable).
 

 
CHL:45705.8
 
27

--------------------------------------------------------------------------------

 

Section 1.06.                      Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
 
ARTICLE II
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
Section 2.01.                      The Loans.
 
(a)           Term Loans.  Subject to the terms and conditions set forth herein,
each Term Loan Lender severally agrees to make a single advance of its
Applicable Percentage of the Term Loan Facility to the Borrower on the Closing
Date in an amount not to exceed such Term Loan Lender’s Term Loan
Commitment.  The Term Loan Borrowing shall consist of the advances of Term Loans
made simultaneously by the Term Loan Lenders in accordance with their respective
Term Loan Commitments.  Amounts borrowed under this Section 2.01(a) and repaid
or prepaid may not be reborrowed.  Term Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
 
(b)           Revolving Loans. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Lender’s Revolving Commitment; provided
that after giving effect to any Revolving Borrowing (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Revolving Lender,
plus such Revolving Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Revolving Commitment.  Within the limits of each Revolving Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01(b), prepay under Section 2.05, and
reborrow under this Section 2.01(b).  Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
 
Section 2.02.                      Borrowings, Conversions and Continuations of
Revolving Loans.
 
(a)           Each Borrowing, each conversion of Term Loans or Revolving Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Term Loan Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Each Revolving
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of
 

 
CHL:45705.8
 
28

--------------------------------------------------------------------------------

 

$100,000 in excess thereof.  Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Term Loans or Revolving Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which the existing Term Loans or
Revolving Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrower fails to specify a Type
of Loan in a Committed Loan Notice or if the Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Term Loans
or Revolving Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
 
(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the applicable Facility of the applicable Term Loans or Revolving
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in the preceding
subsection.  In the case of a Term Loan Borrowing or a Revolving Borrowing, each
applicable Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided
that if, on the date a Committed Loan Notice with respect to a Revolving
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Revolving Borrowing, first, shall be applied to the payment
in full of any such L/C Borrowings, and second, shall be made available to the
Borrower as provided above.
 
(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
 
(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
 
(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than (i) five Interest Periods in effect with respect to
the Revolving Credit Facility or (ii) five Interest Periods in effect with
respect to the Term Loan Facility.
 

 
CHL:45705.8
 
29

--------------------------------------------------------------------------------

 

Section 2.03.                      Letters of Credit.
 
(a)           The Letter of Credit Commitment.
 
(i)           Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Revolving Lenders set
forth in this Section 2.03,  (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Subsidiaries, and
to amend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (y) the aggregate Outstanding Amount
of the Revolving Loans of any Revolving Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Revolving
Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Revolving Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
 
(ii)           The L/C Issuer shall not issue any Letter of Credit, if:
 
(A)           the expiry date of the requested Letter of Credit would occur more
than twelve months after the date of issuance, unless all Revolving Lenders
approved such expiry date; or
 
(B)           the expiry date of the requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless the Required Revolving
Lenders have approved such expiry date.
 
(iii)           The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
 

 
CHL:45705.8
 
30

--------------------------------------------------------------------------------

 

(B)           the issuance of the Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
 
(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $500,000;
 
(D)           the Letter of Credit is to be denominated in a currency other than
Dollars; or
 
(E)           any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.
 
(iv)           The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.
 
(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
 
(vi)           The L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
 
(b)           Procedures for Issuance and Amendment of Letters of Credit.
 
(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the
 

 
CHL:45705.8
 
31

--------------------------------------------------------------------------------

 

L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require.  Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.
 
(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Revolving Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving
Lender’s Applicable Percentage of the Revolving Credit Facility times the amount
of such Letter of Credit.
 
(iii)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(c)           Drawings and Reimbursements; Funding of Participations.
 
(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Percentage thereof.  In such event, the Borrower
shall be deemed to have requested a Revolving Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
 

 
CHL:45705.8
 
32

--------------------------------------------------------------------------------

 

(ii)           Each Revolving Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer.
 
(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Revolving Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
 
(iv)           Until each Revolving Lender funds its Revolving Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.
 
(v)           Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
(vi)           If any Revolving Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Loan included in the relevant
Revolving Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of the L/C Issuer submitted to any Lender with
 

 
CHL:45705.8
 
33

--------------------------------------------------------------------------------

 

a Revolving Commitment (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
 
(d)           Repayment of Participations.
 
(i)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in the same funds as those
received by the Administrative Agent.
 
(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
 
(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(iv)           any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 

 
CHL:45705.8
 
34

--------------------------------------------------------------------------------

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f)           Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Revolving Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 
(g)           Applicability of ISP.  Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.
 
(h)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance with
its Applicable Percentage of the Revolving Credit Facility a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit; provided that any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages of
 

 
CHL:45705.8
 
35

--------------------------------------------------------------------------------

 

the Revolving Credit Facility allocable to such Letter of Credit pursuant to
Section 2.15(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears.  If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.  Notwithstanding anything
to the contrary contained herein, upon the request of the Required Revolving
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.
 
(i)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Bank of America Fee Letter, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
 
(j)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(k)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
 
Section 2.04.                       Swing Line Loans.
 
(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrower in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Revolving Lender’s Revolving Commitment; provided that after giving effect
to any Swing Line Loan, (i) the Total Revolving Outstandings shall not exceed
the Aggregate Revolving Commitments, and (ii) the aggregate Outstanding Amount
of the Revolving Loans of any Revolving Lender, plus such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Revolving Lender’s
 

 
CHL:45705.8
 
36

--------------------------------------------------------------------------------

 

Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Revolving Commitment, and provided, further, that the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan.  Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.04, prepay under Section 2.05, and reborrow under this Section 2.04.  Each
Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making of a
Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Lender’s Applicable Percentage of the Revolving Credit Facility
times the amount of such Swing Line Loan.
 
(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Revolving Lender) prior to 2:00 p.m. on
the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower.
 
(c)           Refinancing of Swing Line Loans.
 
(i)           The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Lender make
a Revolving Loan that is a Base Rate Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding.  Such
request shall be made in writing (which written request shall be deemed to be a
Swing Line Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Commitments and the conditions
set forth in Section 4.02.  The Swing Line Lender shall furnish the Borrower
with a copy of the applicable Swing Line Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Revolving Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such Swing
Line Loan Notice available to the Administrative Agent in immediately available
funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swing Line Loan) for the account of the Swing Line
Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such Swing Line Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Revolving Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
 

 
CHL:45705.8
 
37

--------------------------------------------------------------------------------

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.
 
(iii)           If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Revolving Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Revolving Loan included in the relevant
Revolving Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be.  A certificate of the Swing Line Lender submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.
 
(iv)           Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Lender’s obligation to make Revolving Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.
 
(d)           Repayment of Participations.
 
(i)           At any time after any Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage thereof in the
same funds as those received by the Swing Line Lender.
 
(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
 

 
CHL:45705.8
 
38

--------------------------------------------------------------------------------

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Lender funds its Revolving Loans that are Base Rate
Loans or risk participation pursuant to this Section 2.04 to refinance such
Revolving Lender’s Applicable Percentage of any Swing Line Loan, interest in
respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.
 
(f)           Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
 
Section 2.05.                      Prepayments.
 
(a)           Optional.
 
(i)           Revolving Loans and Term Loans.  Subject to the last sentence of
this Section 2.05(a)(i), the Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Term Loans and
Revolving Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) on the date of prepayment of Base Rate Loans; (B) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage of the relevant
Facility).  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Each prepayment of the Term Loans
pursuant to this Section 2.05(a)(i) shall be applied to the principal repayment
installments thereof as directed by the Borrower, and subject to Section 2.15,
each such prepayment shall be paid to the applicable Lenders in accordance with
their respective Applicable Percentages of the Term Loan Facility.  Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.
 
(ii)           Swing Line Loans.  The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (A) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
 
(b)           Mandatory.
 
(i)           Revolving Loans.  If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect, the Borrower shall immediately prepay Revolving Loans and/or Cash
Collateralize the

 
CHL:45705.8
 
39

--------------------------------------------------------------------------------

 

L/C Obligations in an aggregate amount equal to such excess; provided that the
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(i) unless after the prepayment in full of the
Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.
 
(ii)           Excess Cash Flow.  After the end of each fiscal year (commencing
with the fiscal year ending December 31, 2012), within five Business Days after
the earlier to occur of (x) the delivery of the financial statements and related
Compliance Certificate for such fiscal year and (y) the date on which the
financial statements and the related Compliance Certificate are required to be
delivered pursuant to Section 6.01(a) and Section 6.02(b), the Borrower shall
prepay an aggregate principal amount of the Loans equal to the excess (if any)
of (A) 50% of Excess Cash Flow for the applicable fiscal year over (B) the
aggregate principal amount of Term Loans optionally prepaid, if any, pursuant to
Section 2.05(a)(i); provided that if the Consolidated Senior Leverage Ratio as
of the end of such fiscal year is less than 1.5 to 1.0, no prepayment shall be
required under this Section 2.05(b)(ii). Such prepayments shall be applied as
set forth in clause (vii) below).
 
(iii)           Dispositions.  If the Borrower or any of its Subsidiaries
Disposes of any property (other than any Disposition of any property permitted
by Section 7.05(a)-(i)) which results in the realization by such Person of Net
Cash Proceeds in excess of $1,000,000 during any fiscal year, the Borrower shall
prepay an aggregate principal amount of the Loans equal to 100% of such Net Cash
Proceeds immediately upon receipt thereof by such Person (such prepayments to be
applied as set forth in clauses (vii) below); provided, however, that, with
respect to any Net Cash Proceeds realized from a Disposition described in this
Section 2.05(b)(iii), so long as no Default shall have occurred and be
continuing, at the election of the Borrower, the Borrower or such Subsidiary may
reinvest all or any portion of such Net Cash Proceeds in operating assets so
long as (A) the Borrower shall have notified the Administrative Agent on or
prior to the date of such Disposition of its intent to make such reinvestment
and (B) within nine (9) months after the receipt of such Net Cash Proceeds, such
reinvestment shall have been consummated (as certified by the Borrower in
writing to the Administrative Agent); and provided further, however, that any
Net Cash Proceeds not so reinvested shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.05(b)(iii).
 
(iv)           Equity Issuances.  Upon the sale or issuance by the Borrower or
any of its Subsidiaries of any of its Equity Interests (other than and any sales
or issuances of Equity Interests to another Loan Party), the Borrower shall
prepay an aggregate principal amount of the Loans equal to 50% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by the Borrower or
such Subsidiary (such prepayments to be applied as set forth in clause (vii)
below); provided that, with respect to any Net Cash Proceeds realized from an
issuance of Equity Interests as described in this Section 2.05(b)(iv), at the
election of the Borrower, the Borrower may prepay Indebtedness outstanding under
the Subordinated Notes so long as (A) the Borrower shall have notified the
Administrative Agent on or prior to the date of such issuance of its intent to
prepay such Indebtedness, (B) the Borrower is in compliance (calculated on a pro
forma basis after giving effect to such prepayment) with the financial covenants
set forth in Section 7.11 (as certified by the Borrower in writing to the
Administrative Agent), (C) within five (5) Business Days after the receipt of
such Net Cash Proceeds, such prepayment shall have been made to the Subordinated
Noteholders (as certified by the Borrower in writing to the Administrative
Agent) and (D) no Default shall have occurred and be continuing as of the date
of such prepayment or would result therefrom and provided further that so long
as no Default has occurred and is continuing, no prepayment shall be required
from the Net Cash Proceeds of any sale or issuance of Equity Interests the
proceeds of which are used to finance a Permitted Acquisition.
 
 

 
CHL:45705.8
 
40

--------------------------------------------------------------------------------

 

 
(v)           Debt Issuances.  Upon the incurrence or issuance by the Borrower
or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), the Borrower shall prepay an aggregate principal amount of the
Loans equal to 100% of all Net Cash Proceeds received therefrom immediately upon
receipt thereof by the Borrower or such Subsidiary (such prepayments to be
applied as set forth in clause (vii) below).
 
(vi)           Extraordinary Receipts.  Upon any Extraordinary Receipt received
by, paid to or for the account of the Borrower or any of its Subsidiaries, and
not otherwise included in Section 2.05(b)(iii), (iv) or (v), the Borrower shall
prepay an aggregate principal amount of the Loans equal to 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by the Borrower or
such Subsidiary (such prepayments to be applied as set forth in clause (vii));
provided that so long as no Default has occurred and is continuing with respect
to any proceeds of insurance, condemnation awards (or payments in lieu thereof)
or indemnity payments, at the election of the Borrower (as notified by the
Borrower to the Administrative Agent on or prior to the date of receipt of such
insurance proceeds, condemnation awards or indemnity payments), the Borrower or
such Subsidiary may apply within nine (9) months after the receipt of such cash
proceeds to replace or repair the equipment, fixed assets or real property in
respect of which such cash proceeds were received; and provided, further,
however, that any cash proceeds not so applied shall be immediately applied to
the prepayment of the Loans as set forth in this Section 2.05(b)(vi).
 
(vii)           Application of Mandatory Prepayments.  All amounts required to
be paid pursuant to this Section 2.05(b) shall be applied as follows:
 
(A)           with respect to each prepayment of Revolving Loans pursuant to the
foregoing provisions of Section 2.05(b)(i), to Revolving Loans and Swing Line
Loans and after all Revolving Loans and Swing Line Loans have been repaid, to
Cash Collateralize the L/C Obligations; and
 
(B)           with respect to each prepayment of Loans pursuant to the foregoing
provisions of Section 2.05(b)(ii), (iii), (iv), (v) and (vi), first, to the Term
Loan Facility and to the principal repayment installments thereof on a pro rata
basis, and, second, to Revolving Loans and Swing Line Loans and after all
Revolving Loans and Swing Line Loans have been repaid, to Cash Collateralize the
L/C Obligations.
 
Section 2.06.                      Termination or Reduction of Commitments.
 
(a)           Optional.  The Borrower may, upon notice to the Administrative
Agent, terminate the Aggregate Revolving Commitments, or from time to time
permanently reduce the Aggregate Revolving Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $5,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not
terminate or reduce the Aggregate Revolving Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments and (iv) if, after
giving effect to any reduction of the Aggregate Revolving Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Revolving Commitments, such sublimit shall be automatically reduced by
the amount of such excess.  The Administrative Agent will promptly notify the
Revolving Lenders of any such notice of termination or reduction of the
Aggregate Revolving Commitments.  Any reduction of the Aggregate Revolving
Commitments shall be applied to the Revolving Commitment of each Revolving
Lender according to its Applicable Percentage of the Revolving Credit
Facility.  All fees accrued until the

 
 
CHL:45705.8
 
41

--------------------------------------------------------------------------------

 

effective date of any termination of the Aggregate Revolving Commitments shall
be paid on the effective date of such termination.
 
(b)           Term Loan Commitments.  The aggregate Term Loan Commitments shall
be automatically and permanently reduced to zero on the date of the Term Loan
Borrowing.
 
Section 2.07.                      Repayment of Loans.
 
(a)           Revolving Loans.  The Borrower shall repay to the Lenders on the
Revolving Maturity Date the aggregate principal amount of all Revolving Loans
outstanding on such date.
 
(b)           Swing Line Loans.  The Borrower shall repay each Swing Line Loan
on the earlier to occur of (i) the date ten Business Days after such Swing Line
Loan is made and (ii) the Revolving Maturity Date.
 
(c)           Term Loan.  The Borrower shall repay to the Term Loan Lenders the
aggregate principal amount of the Term Loan outstanding on the following dates
in the respective amounts set forth opposite such dates (which amounts shall be
adjusted to reflect prepayments made pursuant to Section 2.05):
 
Date
Amount
September 30, 2011
$2,750,000
December 31, 2011
$2,750,000
March 31, 2012
$2,750,000
June 30, 2012
$2,750,000
September 30, 2012
$3,437,500
December 31, 2012
$3,437,500
March 31, 2013
$3,437,500
June 30, 2013
$3,437,500
September 30, 2013
$4,125,000
December 31, 2013
$4,125,000
March 31, 2014
$4,125,000
June 30, 2014
$4,125,000
September 30, 2014
$4,125,000
December 31, 2014
$4,125,000
March 31, 2015
$4,125,000
June 30, 2015
$4,125,000
September 30, 2015
$4,125,000
December 31, 2015
$4,125,000
March 31, 2016
$4,125,000
Term Loan Maturity Date
Aggregate principal amount of the Term Loan outstanding

 
If not sooner paid, the Term Loan shall be paid in full on the Term Loan
Maturity Date.
 
Section 2.08.                      Interest.
 
(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
 

 
CHL:45705.8
 
42

--------------------------------------------------------------------------------

 

shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
 
(b)           (i)           If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(iii)           Upon the request of the Required Lenders, while any Event of
Default exists (other than as set forth in clause (b)(i) or (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(iv)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
Section 2.09.                      Fees.  In addition to certain fees described
in Sections 2.03(h) and (i):
 
(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its Applicable
Percentage of the Revolving Credit Facility, a commitment fee (each such fee, a
“Commitment Fee”) equal to the Applicable Rate times the actual daily amount by
which the Aggregate Revolving Commitments exceed the sum of (i) the Outstanding
Amount of Revolving Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.15.  The Commitment Fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with September 30, 2011, and on the last day
of the Availability Period.  The Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  For purposes of clarification, Swing Line Loans shall not be considered
outstanding for purposes of determining the unused portion of the Aggregate
Revolving Commitments.
 
(b)           Other Fees.  The Borrower shall pay to (i) each of the Lead
Arrangers and the Administrative Agent, for their own respective accounts, fees
in the amounts and at the times specified in the Bank of America Fee Letter and
the Joint Fee Letter and (ii) the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  All such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 

 
CHL:45705.8
 
43

--------------------------------------------------------------------------------

 

 
Section 2.10.                      Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.
 
(a)           All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Total Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such
period.   This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(h) or 2.08(b)  or under Article VIII.  The Borrower’s obligations under
this paragraph shall survive the termination of the Aggregate Commitments and
the repayment of all other Obligations hereunder.
 
Section 2.11.                      Evidence of Debt.
 
(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) Notes,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Notes and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
 
(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
Section 2.12.                      Payments Generally; Administrative Agent’s
Clawback.
 

 
CHL:45705.8
 
44

--------------------------------------------------------------------------------

 

 
(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.   Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
 
(b)           (i)  Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Revolving Loan
included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
 
(ii)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to date on which any payment is due to the Administrative Agent
for the account of the Lenders or the L/C Issuer hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the L/C Issuer, as
the case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at
 
 
CHL:45705.8
 
45

--------------------------------------------------------------------------------

 

the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and Revolving Loans, to fund participations in
Letters of Credit and Swing Line Loans and to make payments pursuant to Section
10.04(c) are several and not joint.  The failure of any Lender to make any Loan,
to fund any such participation or to make any payment under Section 10.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 10.04(c).
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
Section 2.13.                      Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of the Loans
made by it, or the participations in L/C Obligations or in Swing Line Loans held
by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (x) notify the Administrative Agent of
such fact, and (y) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
 
(a)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(b)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.14, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise
 
 
 
CHL:45705.8
 
46

--------------------------------------------------------------------------------

 

against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
 
Section 2.14.                      Cash Collateral.
 
(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrower shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swing Line Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).
 
(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuer and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
 
(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.04, 2.05, 2.15 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
 
(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided that (x) Cash Collateral furnished by or on behalf of a
Loan Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.14 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.
 
Section 2.15.                      Defaulting Lenders.
 

 
CHL:45705.8
 
47

--------------------------------------------------------------------------------

 

 
(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i)           Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.
 
(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
 
(iii)           Certain Fees.  That Defaulting Lender (A) shall not be entitled
to receive any Commitment Fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (B) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).
 
(iv)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the
 
 
 
CHL:45705.8
 
48

--------------------------------------------------------------------------------

 

obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Line Loans pursuant to Sections
2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting Lender shall
be computed without giving effect to the Commitments of that Defaulting Lender;
provided that (A) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (B) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Commitments
of that non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Loans of that Lender.
 
(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, Swing Line Lender and the L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
 
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
Section 3.01.                      Taxes.
 
(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.
 
(i)           Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
 
(ii)           If the Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
 
 

 
CHL:45705.8
 
49

--------------------------------------------------------------------------------

 

Section) the Administrative Agent, Lender or L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
 
(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.
 
(c)           Tax Indemnifications.
 
(i)           Without limiting the provisions of subsection (a) or (b) above,
the Borrower shall, and does hereby, indemnify the Administrative Agent, each
Lender and the L/C Issuer, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
the Borrower or the Administrative Agent or paid by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  The Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection.  A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.
 
(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender and the L/C Issuer shall, and does hereby, indemnify the Borrower
and the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e).  Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii).  The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.
 
(d)           Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
 

 
CHL:45705.8
 
50

--------------------------------------------------------------------------------

 

 
(e)           Status of Lenders; Tax Documentation.
 
(i)           Each Lender shall deliver to the Borrower and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower or the Administrative Agent, as the case
may be, to determine (A) whether or not payments made hereunder or under any
other Loan Document are subject to Taxes, (B) if applicable, the required rate
of withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.
 
(ii)           Without limiting the generality of the foregoing, if the Borrower
is resident for tax purposes in the United States,
 
(A)           any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
 
(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
 
(I)           executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(II)           executed originals of Internal Revenue Service Form W-8ECI,
 
(III)           executed originals of Internal Revenue Service Form W-8IMY and
all required supporting documentation,
 
(IV)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of  Internal Revenue Service Form W-8BEN, or
 

 
CHL:45705.8
 
51

--------------------------------------------------------------------------------

 

 
(V)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
 
(iii)           Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
 
If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (v), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
(f)           Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be.  If the Administrative Agent, any Lender or the L/C Issuer determines,
in its sole discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require the Administrative Agent, any
Lender or the L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
 
Section 3.02.                      Illegality.  If any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to the
Eurodollar Rate,
 

 
CHL:45705.8
 
52

--------------------------------------------------------------------------------

 

 
or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.
 
Section 3.03.                      Inability to Determine Rates.  If the
Required Lenders determine that for any reason in connection with any request
for a Eurodollar Rate Loan or a conversion to or continuation thereof that (a)
Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (c) the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
 
Section 3.04.                      Increased Costs.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
 
 

 
CHL:45705.8
 
53

--------------------------------------------------------------------------------

 

 
(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the L/C Issuer); or
 
(iii)           impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
 

 
CHL:45705.8
 
54

--------------------------------------------------------------------------------

 

 
iv)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.
 
Section 3.05.                      Compensation for Losses.  Upon demand of any
Lender (with a copy to the Administrative Agent) from time to time, the Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
 
(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
Section 3.06.                      Mitigation Obligations; Replacement of
Lenders.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be.  The Borrower hereby
 

 
CHL:45705.8
 
55

--------------------------------------------------------------------------------

 

agrees to pay all reasonable costs and expenses incurred by any Lender or the
L/C Issuer in connection with any such designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
10.13.
 
Section 3.07.                      Survival.  All of the Borrower’s obligations
under this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.
 
ARTICLE IV
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
Section 4.01.                      Conditions of Initial Credit Extension.  The
obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:
 
(a)           Loan Documents.  Receipt by the Administrative Agent of executed
counterparts of this Agreement, the Guaranty, the Collateral Agreement, a Note
in favor of each Lender requesting a Note with respect to the applicable
Facility and any other applicable Loan Documents, each of which shall be (i)
originals or telecopies (followed promptly by originals) unless otherwise
specified, (ii) properly executed by a Responsible Officer of the signing Loan
Party, dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and (iii) in form and
substance reasonably satisfactory to the Administrative Agent, the Lead
Arrangers and each of the Lenders.
 
(b)           Organization Documents, Resolutions, etc.  Receipt by the
Administrative Agent of certificates from a Responsible Officer of each Loan
Party (each of which shall be originals or facsimiles (followed promptly by
originals), in form and substance reasonably satisfactory to the Administrative
Agent) certifying (i) the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party and (ii) that attached thereto are true, correct and
complete copies of (A) the Organization Documents of such Loan Party (including
all amendments thereto), which in the case of the certificate or articles of
incorporation or organization or other article of formation or similar charter
(as the case may be) shall be certified as of a recent date by the appropriate
Governmental Authority in such Loan Party’s jurisdiction of incorporation or
formation, (B) resolutions duly adopted by the board of directors or board of
managers (or appropriate governing body) of such Loan Party authorizing the
transactions contemplated hereunder and the execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party or is to
be a party and (C) such documents and certifications as the Administrative Agent
may reasonably require to evidence that each Loan Party is duly organized or
formed, validly existing, in good standing and qualified to engage in business
in such Loan Party’s jurisdiction of incorporation or formation, certified as of
a recent date by the appropriate Governmental Authority in such Loan Party’s
jurisdiction of incorporation or formation.
 
(c)           Financial Certificate.  Receipt by the Administrative Agent of a
certificate in form and substance reasonably satisfactory to the Administrative
Agent and signed by the chief financial officer of the Borrower, certifying that
(i) the Borrower and its Subsidiaries (after giving effect to the Transactions)
are Solvent on a consolidated basis, (ii) the financial statements delivered in
accordance with Section 4.01(k)(ii) accurately present the pro forma financial
position of the Borrower and its Subsidiaries in
 

 
CHL:45705.8
 
56

--------------------------------------------------------------------------------

 

accordance with GAAP and Regulation S-X (and in any event after giving effect to
the Transactions), (iii) there has been no circumstance, development, event,
condition, effect or change since December 31, 2010 that has had or could be
reasonably expected to have, either individually or in the aggregate, (1) a
Material Adverse Effect or (2) or a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of HPTi and its Subsidiaries
(taken as a whole), (iv) attached thereto are calculations that are true and
accurate as of the Closing Date and demonstrate that, after giving pro forma
effect to all elements of the Transactions, (1) Consolidated EBITDA for the
twelve consecutive months ended March 31, 2011 is at least $37,800,000, (2) the
Consolidated Total Leverage Ratio is not greater than 4.00 to 1.00, and (3) the
Consolidated Senior Leverage Ratio is not greater than 3.00 to 1.00, (v)
attached thereto is a detailed sources and uses statement and a funds flow
memorandum for the Transactions, including the payment of all fees, commissions
and expenses in connection therewith and (vi) attached thereto is an
organizational chart and a list of officers and directors of each of the Loan
Parties.
 
(d)           Closing Date Certificate.  Receipt by the Administrative Agent of
a certificate signed by a Responsible Officer of the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent and each of the
Lenders:
 
(i)           either (A) attaching copies of all consents, licenses and
approvals required in connection with the consummation of the Transactions, the
execution, delivery and performance by each Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required; and
 
(ii)           certifying that:
 
(A)           all applicable waiting periods related to the Transactions shall
have expired without any action being taken by any authority that could
restrain, prevent or impose any material adverse conditions on the Borrower,
HPTi or any of their respective Subsidiaries, or that seek or threaten any of
the foregoing, and no law or regulation shall be applicable which in the
reasonable judgment of the Lead Arrangers could have such effect;
 
(B)           the conditions specified in Sections 4.02(a) and (b) have been
satisfied; and
 
(C)           the copies attached thereto (in each case including all exhibits,
schedules and annexes thereto and in form and substance reasonably satisfactory
to the Lead Arrangers) of (1) the Subordinated Note Documents (other than any
fee letter relating to the Subordinated Notes) and (2) the HPTi Merger
Agreement, in each case, are true, complete and correct.
 
(e)           Legal Opinions.  Receipt by the Administrative Agent of favorable
opinions of each applicable counsel to the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders,
addressed to the Administrative Agent and each Lender (including language
allowing all assignees of the Administrative Agent and each Lender to rely on
such opinion after the Closing Date), as to certain matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent or any Lead Arranger
may reasonably request.
 
(f)           Personal Property Collateral.  The Administrative Agent shall have
received each of the following, in form and substance reasonably satisfactory to
it:
 
 

 
CHL:45705.8
 
57

--------------------------------------------------------------------------------

 

 
(i)           the results of searches (including searches as to judgments,
pending litigation, tax and intellectual property matters) for Liens against the
Loan Parties under the UCC as in effect in each jurisdiction in which filings or
recordations under the UCC should be made to evidence or perfect security
interests in the assets of such, indicating among other things that the
Collateral is free and clear of any Lien (except for Liens permitted under the
Loan Documents);
 
(ii)           all financing statements, in proper form appropriate for filing
under the UCC of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the
Collateral Agreement, covering the Collateral described in the Collateral
Agreement and other filings and recordations that are necessary to perfect the
security interests of the Administrative Agent, for the benefit of the Secured
Parties, in the Collateral (including duly executed notices of grants of
security interests to be filed pursuant to the Collateral Documents to perfect
the Administrative Agent’s security interests in the intellectual property of
the Loan Parties) together with evidence reasonably satisfactory to the
Administrative Agent that upon such filings and recordations, such security
interests constitute valid and perfected first priority Liens thereon (subject
only to Permitted Liens);
 
(iii)           each (A) original stock certificate or other certificate
evidencing the Equity Interests pledged pursuant to the Collateral Documents,
together with undated stock powers for such certificates duly executed in blank
by the registered owner thereof and (B) original promissory note pledged
pursuant to the Collateral Documents together with an undated endorsement for
each such promissory note duly executed in blank by the holder thereof;
 
(iv)           the account control agreements and the securities account control
agreements, if any, in each case as required under the terms of the Collateral
Agreement and duly executed by the appropriate parties (including the applicable
securities intermediary or depository bank, as applicable); and
 
(v)           evidence that all other actions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Collateral Agreement have been taken (including receipt of duly executed payoff
letters, UCC-3 termination statements and landlords’ and bailees’ waiver and
consent agreements).
 
(g)           Insurance.  The Administrative Agent shall have received (in form
and substance reasonably satisfactory to it) with respect to all assets and
properties of the Loan Parties that constitute Collateral, (A) evidence of
property and liability insurance, (B) evidence of payment of all insurance
premiums for the current policy year of each and (C) copies of appropriate
endorsements naming the Administrative Agent as lender’s loss payee on all
policies for property insurance and as additional insured on all policies for
liability insurance.
 
(h)           Subordinated Indebtedness.  The Administrative Agent shall have
received evidence reasonably satisfactory to it that the Borrower shall have
received an aggregate amount of not less than $40,000,000 in gross cash proceeds
from the Subordinated Noteholders in accordance with the terms of the
Subordinated Note Documents (it being understood that such proceeds will be
reduced by any fees and/or original issue discount applied to the Subordinated
Notes).
 
(i)             Consummation of the HPTi Acquisition.  The HPTi Acquisition
(including the payment of at least $18,000,000 in cash on hand of the Borrower
and all other amounts due and payable in connection with the consummation of the
HPTi Acquisition) shall have been consummated in compliance with applicable Law
and regulatory approvals and in accordance with the HPTi Merger Agreement.
 

 
CHL:45705.8
 
58

--------------------------------------------------------------------------------

 

 
(j)             Refinancing. All existing Indebtedness (other than Permitted
Indebtedness) of each of (i) the Borrower and its Subsidiaries and (ii) HPTi and
its Subsidiaries shall, in each case, be repaid in full and terminated and all
guarantees and collateral security therefor shall be released, and the
Administrative Agent shall have received payoff letters in form and substance
reasonably satisfactory to it evidencing such repayment, termination and
release.
 
(k)           Financial Matters.  The Administrative Agent shall have received:
 
(i)           (A) the audited consolidated balance sheets and related
consolidated statements of income and cash flows of each of (1) the Borrower and
its subsidiaries and (2) HPTi and its Subsidiaries, in each case for the fiscal
years ended December 31, 2008, December 31, 2009 and December 31, 2010, and (B)
to the extent available, the unaudited consolidated balance sheets and related
consolidated statements of income and cash flows of each of (1) the Borrower and
its subsidiaries and (2) HPTi and its Subsidiaries, in each case for each fiscal
quarter ended after December 31, 2010 but not less than 45 days prior to the
Closing Date and for each fiscal month ended on or after April 30, 2011 but not
less than 30 days prior to the Closing Date.
 
(ii)           the consolidated pro forma balance sheet and related pro forma
consolidated statements of income and cash flows of the Borrower and its
Subsidiaries (after giving effect to the Transactions) as of and for the four
fiscal quarter period ending March 31, 2011, prepared after giving effect to the
Transactions as if, in the case of such balance sheet, the Transactions had
occurred as of such date or in the case of such other financial statements, at
the beginning of such period; and
 
(iii)           the then most recent forecasts of a consolidated balance sheet
of the Borrower and its Subsidiaries and related consolidated statements of
income and cash flows of the Borrower and its Subsidiaries on a quarterly basis
for the remainder of the current fiscal year and the fiscal year immediately
following the Closing Date and an annual basis for each fiscal year thereafter
during the term of this Agreement.
 
(l)           Consents; Defaults.
 
(i)           Governmental and Third Party Approvals.  The Loan Parties shall
have received all governmental, shareholder and third party consents and
approvals necessary in connection with the Transactions and all applicable
waiting periods shall have expired without any action being taken by any Person
that could reasonably be expected to restrain, prevent or impose any material
adverse conditions on any of the Loan Parties or such other Transactions or that
seek or threaten any of the foregoing, and no law or regulation shall be
applicable which in the reasonable judgment of the Lead Arrangers could
reasonably be expected to have such effect.
 
(ii)           No Injunction, Etc.  No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.
 
(m)           Fees and Expenses.  The Borrower shall have paid (i) to the
Administrative Agent, the Lead Arrangers and the Lenders all fees required to be
paid to any of them on or before the Closing Date
 

 
CHL:45705.8
 
59

--------------------------------------------------------------------------------

 

(whether pursuant to Section 2.09, 10.04 or otherwise), (ii) all fees, charges
and disbursements of counsel to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) to the extent accrued and
unpaid prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings; provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent and (iii) to any other Person such amount as may be due
thereto in connection with the transactions contemplated hereby, including all
taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.
 
(n)           Patriot Act.  The Administrative Agent shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act, that has been reasonably
requested by any Lender not less than five Business Days prior to the Closing
Date.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
Section 4.02.                      Conditions to all Credit Extensions.  The
obligation of each Lender to honor any Request for Credit Extension (other than
a Committed Loan Notice requesting only a conversion of Revolving Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:
 
(a)           The representations and warranties contained in Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects (except if qualified by materiality or reference to
Material Adverse Effect, such representation and warranty shall be true and
correct in all respects) on and as of the date of such Credit Extension with the
same effect as if made on and as of such date (except (i) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date, and (ii) that
for purposes of this Section 4.02, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01).
 
(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
 
(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
 
 

 
CHL:45705.8
 
60

--------------------------------------------------------------------------------

 

 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
Section 5.01.                      Existence, Qualification and Power.  Each
Loan Party and each Subsidiary thereof (a) is duly organized or formed, validly
existing and, as applicable, in good standing (or the equivalent) under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing (or the equivalent) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
 
Section 5.02.                      Authorization; No Contravention.  The
execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is party, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents; (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under, any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
 
Section 5.03.                      Governmental Authorization; Other
Consents.  No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (c) the perfection or maintenance of the
Liens created under the Collateral Documents (including the first priority
nature thereof) or (d) the exercise by the Administrative Agent or any Lender of
its rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents.  All applicable waiting periods in
connection with the Transaction have expired without any action having been
taken by any Governmental Authority restraining, preventing or imposing
materially adverse conditions upon the Transaction or the rights of the Loan
Parties or their Subsidiaries freely to transfer or otherwise dispose of, or to
create any Lien on, any properties now owned or hereafter acquired by any of
them.
 
Section 5.04.                      Binding Effect.  This Agreement has been, and
each other Loan Document, when delivered hereunder, will have been, duly
executed and delivered by each Loan Party that is party thereto.  This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms; provided that the enforceability hereof
and thereof is subject in each case to general principles of equity and to
bankruptcy, insolvency and similar Laws affecting the enforcement of creditors’
rights generally.
 
Section 5.05.                      Financial Statements; No Material Adverse
Effect.
 
(a)           The audited financial statements delivered (i) on the Closing Date
pursuant to Section 4.01(k)(i)(A) (A) were prepared in accordance with GAAP
consistently applied throughout the
 

 
CHL:45705.8
 
61

--------------------------------------------------------------------------------

 

period covered thereby; (B) in the case of the financial statements delivered
pursuant to Section 4.01(k)(i)(A)(1), fairly present the financial condition of
the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby and show all material indebtedness
and other liabilities, direct or contingent, of the Borrower and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness; and (C) in the case of the financial statements
delivered pursuant to Section 4.01(k)(i)(A)(2), to the knowledge of any
Responsible Officer of the Borrower, fairly present the financial condition of
HPTi and its Subsidiaries as of the date thereof and their results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby and show all material indebtedness and
other liabilities, direct or contingent, of HPTi and its Subsidiaries as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness; and (ii) at any time after the Closing Date pursuant to Section
6.01(a) (A) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby; (B) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby; and (C) show all
material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.
 
(b)           The interim financial statements delivered (i) on the Closing Date
pursuant to Section 4.01(k)(i)(B), subject to the absence of footnotes and to
normal year-end audit adjustments, (A) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, (B) in the case of
the financial statements delivered pursuant to Section 4.01(k)(i)(B)(1), fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby; and
(C) in the case of the financial statements delivered pursuant to Section
4.01(k)(i)(B)(2), to the knowledge of any Responsible Officer of the Borrower,
fairly present the financial condition of HPTi and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby and
(ii) at any time after the Closing Date pursuant to Section 6.01(b) (A) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, and (B) fairly present the financial condition of the Borrower
and its Subsidiaries (or HPTi and its Subsidiaries) as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (A) and (B), to the absence of footnotes and to normal year-end audit
adjustments.  Schedule 5.05 sets forth all indebtedness and other liabilities,
direct or contingent, (other than Permitted Indebtedness and any liabilities for
taxes, commitments and Indebtedness in an outstanding amount of less than
$1,000,000) of the Borrower and its consolidated Subsidiaries (or, in connection
with the interim financial statements delivered on the Closing Date pursuant to
Section 4.01(k)(i)(B), HPTi and its Subsidiaries) as of the date of such
financial statements.
 
(c)           Since December 31, 2010, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
 
(d)           The consolidated forecasted balance sheet and statements of income
and cash flows of the Borrower and its Subsidiaries delivered pursuant to
Section 4.01(k)(iii) or Section 6.01(d), as applicable, were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Borrower’s reasonable
estimate of its future financial condition and performance.
 
Section 5.06.                      Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of any Responsible
Officer of the Borrower, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of their properties that (a) purport to
affect or pertain to this Agreement or any
 

 
CHL:45705.8
 
62

--------------------------------------------------------------------------------

 

other Loan Document, or any of the transactions contemplated hereby, or (b)
either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.
 
Section 5.07.                      No Default.  Neither any Loan Party nor any
Subsidiary thereof is in default under or with respect to any Material Contract
except to the extent that any such default could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
 
Section 5.08.                      Ownership of Property; Liens; Investments.
 
(a)           Each of the Borrower and its Subsidiaries have good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  The property of the Borrower and
its Subsidiaries is subject to no Liens, other than Permitted Liens.
 
(b)           As of the Closing Date, the Borrower and its Subsidiaries own no
Material Real Property.
 
(c)           Schedule 5.08 sets forth a complete and accurate list of all
leases of real property under which any Loan Party or any Subsidiary of a Loan
Party is the lessee (other than any such leases having an aggregate annual rent
due thereunder of less than $2,000,000), identifying as of the Closing Date, the
street address, county or other relevant jurisdiction, state, lessor, lessee,
expiration date and annual rental cost thereof.  Each such lease is the legal,
valid and binding obligation of the lessor thereof, enforceable in accordance
with its terms; provided that the enforceability hereof and thereof is subject
in each case to general principles of equity and to bankruptcy, insolvency and
similar Laws affecting the enforcement of creditors’ rights generally.
 
(d)           Schedule 7.02 sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of any Loan Party as of the
Closing Date and not otherwise permitted by Section 7.02.
 
Section 5.09.                      Environmental Compliance.  The Borrower and
its Subsidiaries are in compliance with all Environmental Laws, and there are no
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
Section 5.10.                      Insurance.  The properties of the Borrower
and its Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates and in accordance with any
applicable requirements of the Collateral Documents.
 
Section 5.11.                      Taxes.  The Borrower and its Subsidiaries
have filed (or have filed and have been granted an extension for filing) all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.  There is no
proposed tax

 
CHL:45705.8
 
63

--------------------------------------------------------------------------------

 

assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.
 
Section 5.12.                      ERISA Compliance.
 
(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Pension Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service.  To the knowledge of any Responsible
Officer of the Borrower, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.
 
(b)           There are no pending or, to the knowledge of any Responsible
Officer of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
 
(c)           v)  No ERISA Event has occurred, and neither the Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.
 
Section 5.13.                      Subsidiaries; Equity Interests.  As of the
Closing Date, the Borrower has no Subsidiaries other than those specifically
disclosed on Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified on Schedule 5.13 free and clear
of all Liens (other than Permitted Liens).  The Borrower has no equity
investments in any other corporation or entity other than those specifically
disclosed in Schedule 5.13.  All of the outstanding Equity Interests in the
Borrower have been validly issued are fully paid and nonassessable.  Set forth
on Schedule 5.13 is a complete and accurate list of the exact legal name of each
Loan Party, showing as of the Closing Date (as to each Loan Party) the
jurisdiction of its incorporation or formation, as applicable, the address of
its principal place of business and its U.S. taxpayer identification number or,
in the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation.  The copy of the charter of each Loan Party
and each amendment thereto provided pursuant to Section 4.01(b) is a true and
correct copy of each such document, each of which is valid and in full force and
effect.
 
 

 
CHL:45705.8
 
64

--------------------------------------------------------------------------------

 

 
Section 5.14.                      Use of Proceeds; Margin Regulations;
Investment Company Act.
 
(a)           The Borrower intends to use the proceeds of each Credit Extension
solely for the purposes described in Section 6.11.
 
(b)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin
stock.  Following the application of the proceeds of each Borrowing or drawing
under each Letter of Credit, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.
 
(c)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
 
Section 5.15.                      Disclosure.  The Borrower has disclosed to
the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse
Effect.  No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
 
Section 5.16.                      Compliance with Laws.
 
(a)           Each Loan Party and each Subsidiary thereof is in compliance in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (i) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (ii) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
(b)           No Loan Party (i) is a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
 
(c)           Each Loan Party is in compliance, in all material respects, with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury
 

 
CHL:45705.8
 
65

--------------------------------------------------------------------------------

 

Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Act.  No part of
the proceeds of the Loans will be used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
 
Section 5.17.                      Solvency.  Each Loan Party is, individually
and together with its Subsidiaries on a consolidated basis, Solvent.
 
Section 5.18.                      Intellectual Property; Licenses, Etc.  The
Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person.  To the
knowledge of any Responsible Officer of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any
Subsidiary infringes upon any rights held by any other Person.  No claim or
litigation regarding any of the foregoing is pending or, to the knowledge of any
Responsible Officer of the Borrower, threatened, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
 
Section 5.19.                      Collateral Documents.  The provisions of the
Collateral Documents are effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties a legal, valid and enforceable
first priority Lien (subject to Permitted Liens) on all right, title and
interest of the respective Loan Parties in the Collateral described
therein.  Except for filings completed prior to the Closing Date or as
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect or protect such Liens.
 
Section 5.20.                      Material Contracts and Material
Licenses.  Schedule 5.20 sets forth a complete and accurate list of all Material
Contracts and Material Licenses of the Borrower and each Subsidiary in effect as
of the Closing Date.  Other than as set forth in Schedule 5.20, each Material
Contract and Material License is, and after giving effect to the consummation of
the Transactions contemplated by the Loan Documents will be, in full force and
effect in accordance with the terms thereof.  To the extent requested by the
Administrative Agent, the Borrower and each Subsidiary has delivered to the
Administrative Agent a true and complete copy of each Material Contract and
Material License required to be listed on Schedule 5.20 or any other Schedule
hereto or to any other Loan Document.  Neither the Borrower nor any Subsidiary
is in breach of or in default under any Material Contract and Material License
in any respect, except to the extent that any such breach or default could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
Section 5.21.                      Senior Indebtedness Status.  The Obligations
of the Borrower and each Subsidiary under this Agreement and each of the other
Loan Documents ranks and shall continue to rank at least senior in priority of
payment to all Subordinated Indebtedness of each such Person and is designated
as “Senior Indebtedness” (or the equivalent) under all instruments and
documents, now or in the future, relating to all Subordinated Indebtedness.
 
Section 5.22.                      Casualty, Etc.  Neither the businesses nor
the properties of any Loan Party or any of its Subsidiaries are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
 
 

 
CHL:45705.8
 
66

--------------------------------------------------------------------------------

 

 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations not then due)
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:
 
Section 6.01.                      Financial Statements.  Deliver to the
Administrative Agent and each Lender, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:
 
(a)           commencing with the fiscal year ended December 31, 2011, as soon
as available, but in any event upon the earlier of (i) the date that is 120 days
after the end of each fiscal year of the Borrower and (ii) the date such
information is required to be filed with the SEC (without giving effect to any
extension granted by the SEC), a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year and against the most recent annual
forecasts delivered pursuant to Section 6.01(d), all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of Grant Thornton LLP or any other independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit, together with a copy of the management discussion
and analysis submitted by the Borrower to the SEC with respect to each period;
 
(b)           commencing with the fiscal quarter ending June 30, 2011, as soon
as available, but in any event within 45 days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, in each case setting forth in
comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, and a comparison (both in Dollar
and percentage terms) to projections for such fiscal quarter and the period
commencing at the end of the previous fiscal year of the Borrower and ending
with the end of such fiscal quarter in each case as set forth in the most recent
forecasts delivered pursuant to Section 6.01(d), certified by the chief
executive officer or chief financial officer of the Borrower as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its
 
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;
 
(c)           commencing with the fiscal month ending June 30, 2011, as soon as
available, but in any event within 30 days after the end of each fiscal month, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal month, and the related consolidated statement of income and trial
balance for such fiscal month and for the portion of the Borrower’s fiscal year
then ended, in each case setting forth in comparative form, as applicable, the
figures for the corresponding fiscal month of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail, and
a comparison (both in Dollar and percentage terms) to projections for such
fiscal month in the then current forecasts delivered pursuant to Section
6.01(d); and
 

 
CHL:45705.8
 
67

--------------------------------------------------------------------------------

 

 
(d)           as soon as available, but in any event at least 15 days before the
end of each fiscal year of the Borrower, forecasts prepared by management of the
Borrower, in form reasonably satisfactory to the Administrative Agent and the
Required Lenders, of consolidated balance sheets and statements of income or
operations and cash flows of the Borrower and its Subsidiaries on a quarterly
basis for the immediately following fiscal year (including the fiscal year in
which the Revolving Maturity Date and/or Term Loan Maturity Date occurs).
 
As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
 
Section 6.02.                      Certificates; Other Information.  Deliver to
the Administrative Agent and each Lender, in form and detail reasonably
satisfactory to the Administrative Agent and the Required Lenders:
 
vi)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any
Default under the financial covenants set forth in Section 7.11 or, if any such
Default shall exist, stating the nature and status of such event;
 
(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of the
financial statements for the fiscal quarter ended June 30, 2011), a duly
completed Compliance Certificate signed by the chief executive officer or chief
financial officer of the Borrower (which delivery may, unless the Administrative
Agent, or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes), including a summary of the Borrower’s and
each Subsidiary’s backlog of revenue-generating Government Contracts as of the
date of such financial statements;
 
vii)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any of its Subsidiaries, or any
audit of any of them;
 
(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
 
(e)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
 
(f)           promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or
 

 
CHL:45705.8
 
68

--------------------------------------------------------------------------------

 

(ii) cause any Material Real Property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law;
 
(g)           promptly, and in any event no later than two (2) Business Days
following execution thereof, true, correct and complete copies of any agreement,
instrument or document effecting an amendment, modification, supplement or
waiver of any Subordinated Note Document;
 
(h)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of the Subordinated Notes pursuant to the terms
of the Subordinated Note Documents and not otherwise required to be furnished to
the Lenders pursuant to Section 6.01 or any other clause of this Section; and
 
(i)           promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any of its Subsidiaries, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that so long as the Borrower is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Lead Arrangers, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided that
to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be
 

 
CHL:45705.8
 
69

--------------------------------------------------------------------------------

 

made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Lead Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
 
Section 6.03.                      Notices.  Promptly notify the Administrative
Agent and each Lender:
 
(a)           of the occurrence of any Default;
 
(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws; or (iv) any pending or threatened
audit by any Governmental Authority of the Government Contracts of the Borrower
and its Subsidiaries;
 
(c)           of the occurrence of any ERISA Event;
 
(d)           of any material change in accounting policies or financial
reporting practices by the Borrower or any Subsidiary, including any
determination by the Borrower referred to in Section 2.10(b);
 
(e)           of the (i) occurrence of any Disposition of property or assets for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iii), (ii) occurrence of any sale of capital stock or other
Equity Interests for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.05(b)(iv), (iii) incurrence or issuance of any
Indebtedness for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.05(b)(v), and (iv) receipt of any Extraordinary Receipt
for which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.0(b)(vi); and
 
(f)           of any notice of default or event of default received from the
Subordinated Noteholders or any “Borrower Notice” as defined in the Subordinated
Note Agreement, in each case including a copy thereof.
 
Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth reasonable details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.  Each
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
 
Section 6.04.                      Payment of Obligations.  Pay and discharge as
the same shall become due and payable, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Borrower or any
Subsidiary; (b) all lawful claims which, if unpaid, would by Law become a Lien
upon any of its property; and (c) all Indebtedness with an outstanding principal
amount in excess of $1,000,000, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
 
 

 
CHL:45705.8
 
70

--------------------------------------------------------------------------------

 

 
Section 6.05.                      Preservation of Existence, Etc.  (a)
Preserve, renew and maintain in full force and effect its legal existence and
good standing (or the equivalent) under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
 
Section 6.06.                      Maintenance of Properties.  (a) Maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
 
Section 6.07.                      Maintenance of Insurance.  Maintain with
financially sound and reputable insurance companies not Affiliates of the
Borrower, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons and are consistent
with all applicable requirements of the Collateral Documents and providing for
not less than 30 days’ prior notice to the Administrative Agent of termination,
lapse or cancellation of such insurance.
 
Section 6.08.                      Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
 
Section 6.09.                      Books and Records.  (a) Maintain proper books
of record and account, in which full, true and correct entries in conformity
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.
 
Section 6.10.                      Inspection Rights.  Permit representatives
and independent contractors of the Administrative Agent and each Lender to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its Responsible Officers, and
independent public accountants, all at the reasonable expense of the Borrower
and at such reasonable times during normal business hours and up to two times
per year, upon reasonable advance notice to the Borrower; provided that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice or any limitation on the number of times per
year.
 
Section 6.11.                      Use of Proceeds.  Use the proceeds of the
Credit Extensions (a) on the Closing Date (i) to finance a portion of the
purchase price for the HPTi Acquisition, (ii) to refinance all existing
Indebtedness (other than Permitted Indebtedness) of each of (A) the Borrower and
its Subsidiaries and (B) HPTi and its Subsidiaries, and (iii) to pay fees, costs
and expenses incurred in connection with the
 

 
CHL:45705.8
 
71

--------------------------------------------------------------------------------

 

Transactions and (b) thereafter, for working capital, Capital Expenditures and
other general corporate purposes not in contravention of any Law or of any Loan
Document.
 
Section 6.12.                      Covenant to Guarantee and Give Security; Real
Property.
 
(a)           Additional Subsidiaries.  Notify the Administrative Agent of the
creation or acquisition of any:
 
(i)           Subsidiary and promptly thereafter (and in any event within thirty
(30) days after such creation or acquisition (or at such earlier time as may be
required in connection with a Permitted Acquisition or such later time as may be
determined by the Administrative Agent in its sole discretion)), cause such
Person to (A) become a Guarantor by delivering to the Administrative Agent a
duly executed supplement to the Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose, (B) grant a
security interest in all of its assets of the type constituting or required to
constitute Collateral (subject to the exceptions specified in the Collateral
Agreement) owned by such Subsidiary by delivering to the Administrative Agent a
duly executed supplement to each Collateral Document or such other document as
the Administrative Agent shall deem appropriate for such purpose and comply with
the terms of each Collateral Document, (C) deliver to the Administrative Agent
such documents and certificates referred to in Section 4.01 as may be reasonably
requested by the Administrative Agent (including, without limitation, legal
opinions), (D) deliver to the Administrative Agent such original certificates
evidencing Equity Interests or other certificates and stock or other transfer
powers evidencing the Equity Interests of such Subsidiary and other original
Collateral, (E) deliver to the Administrative Agent such updated Schedules to
the Loan Documents as requested by the Administrative Agent with respect to such
Subsidiary and (F) deliver to the Administrative Agent such other documents as
may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent; provided that the
provisions of this clause (i) shall not apply if the Borrower and the
Administrative Agent reasonably determine that the taking of the actions
hereunder (x) in the case of a Foreign Subsidiary would have material adverse
tax consequences for the Borrower or any other Loan Party or (y) would result in
a violation of Laws applicable to the Borrower and its Subsidiaries.
 
(ii)           any First-Tier Foreign Subsidiary, and promptly thereafter (and
in any event within forty-five (45) days after such notification or such later
time as may be determined by the Administrative Agent in its sole discretion),
cause (A) the applicable Loan Party that owns such First-Tier Foreign Subsidiary
(and, if applicable)) such First-Tier Foreign Subsidiary to deliver Collateral
Documents to the Administrative Agent, pledging sixty-five percent (65%) of the
total outstanding voting Equity Interests (and one hundred percent (100%) of the
non-voting Equity Interests) of any such new First-Tier Foreign Subsidiary and,
if applicable, original stock certificates (or the equivalent thereof pursuant
to the applicable Laws and practices of any relevant foreign jurisdiction)
evidencing the Equity Interests of such new First-Tier Foreign Subsidiary,
together with an appropriate undated stock power for each certificate duly
executed in blank by the registered owner thereof, (B) such First-Tier Foreign
Subsidiary to deliver to the Administrative Agent such documents and
certificates referred to in Section 4.01 as may be reasonably requested by the
Administrative Agent, (C) such First-Tier Foreign Subsidiary to deliver to the
Administrative Agent such updated Schedules to the Loan Documents as requested
by the Administrative Agent with regard to such First-Tier Foreign Subsidiary
and (D) such First-Tier Foreign Subsidiary to deliver to the Administrative
Agent such other documents as may be reasonably requested by the Administrative
Agent, all in form, content and scope reasonably satisfactory to the
Administrative Agent.
 
 

 
CHL:45705.8
 
72

--------------------------------------------------------------------------------

 

 
Notwithstanding anything to the contrary contained herein, if at any time any
Subsidiary guarantees any obligation of any Person under any Subordinated Note
Document and such Subsidiary is not a Guarantor under the Loan Documents at the
time of such Guarantee, such Subsidiary shall be required to become a Guarantor
hereunder in accordance with the terms of subclause (i) above.
 
(b)           Real Property.  Notify the Administrative Agent, within ten (10)
days after the acquisition of any Material Real Property by any Loan Party (or
if any existing real property owned by a Loan Party becomes Material Real
Property) that is not subject to the existing Collateral Documents, and within
sixty (60) days of such acquisition, deliver such mortgages, deeds of trust,
title insurance policies, flood zone determinations, flood insurance
certifications, environmental reports, surveys and other documents reasonably
requested by the Administrative Agent in connection with granting and perfecting
a first priority Lien, other than Permitted Liens, on such real property in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, all in form and substance reasonably acceptable to the Administrative
Agent.
 
Section 6.13.                      Compliance with Environmental Laws.  Comply,
and cause all lessees and other Persons operating or occupying its properties to
comply, in all material respects, with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws;
provided that neither the Borrower nor any of its Subsidiaries shall be required
to undertake any such cleanup, removal, remedial or other action to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.
 
Section 6.14.                      Further Assurances.  Promptly upon request by
the Administrative Agent, or any Lender through the Administrative Agent, (a)
correct any material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable Law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.
 
Section 6.15.                      Compliance with Terms of Leaseholds.  Make
all payments and otherwise perform all obligations in respect of all leases of
real property to which the Borrower or any of its Subsidiaries is a party, keep
such leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled.
 
Section 6.16.                      Interest Rate Hedging.  Enter into prior to
September 30, 2011, and maintain at all times thereafter, interest rate Swap
Contracts with Persons reasonably acceptable to the Administrative Agent,
covering a notional amount of not less than 50% of the aggregate principal
amount of the Term
 

 
CHL:45705.8
 
73

--------------------------------------------------------------------------------

 

Loan and providing for such Persons to make payments thereunder for an initial
period of no less than three years.
 
Section 6.17.                      Lien Searches.  Promptly following receipt of
the acknowledgment copy of any financing statements filed under the UCC in any
jurisdiction by or on behalf of the Secured Parties, deliver to the
Administrative Agent completed requests for information listing such financing
statement and all other effective financing statements filed in such
jurisdiction that name any Loan Party as debtor, together with copies of such
other financing statements.
 
Section 6.18.                      Material Contracts and Material
Licenses.  Perform and observe all the terms and provisions of each Material
Contract and each Material License to be performed or observed by it, maintain
each such Material Contract and Material License in full force and effect,
enforce each such Material Contract and Material License in accordance with its
terms.
 
Section 6.19.                      Government Contracts.  Perform and observe
all the terms and provisions of each Material Government Contract to be
performed or observed by it, maintain each such Material Government Contract in
full force and effect, enforce each such Material Government Contract in
accordance with its terms, take all such action to such end as may be from time
to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Government
Contract such demands and requests for information and reports or for action as
any Loan Party or any of its Subsidiaries is entitled to make under such
Material Government Contract, and cause each of its Subsidiaries to do so.
 
Section 6.20.                      Designation as Senior
Indebtedness.  Designate the Obligations of each Loan Party and each Subsidiary
thereof under this Agreement and each of the other Loan Documents as “Senior
Indebtedness”, or any comparable term, under and as defined in the Subordinated
Note Documents or any documents governing any other Subordinated Indebtedness.
 
Section 6.21.                      HPTi Merger Sub.  Notwithstanding anything to
the contrary contained herein, in connection with the HPTi Acquisition, as
promptly as practicable on the Closing Date, deliver to the Administrative Agent
evidence satisfactory to the Administrative Agent, that the HPTi Merger Sub has
merged with and into HPTi in accordance with the HPTi Merger Agreement, with
HPTi surviving such merger as a wholly owned Subsidiary of the Borrower.
 
Section 6.22.                      Post-Closing Matters.  Execute and deliver
the documents and complete the tasks set forth on Schedule 6.22, in each case
within the time limits specified on such schedule.
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations not then due)
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly:
 
Section 7.01.                      Liens.  Create, incur, assume or suffer to
exist any Lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired, other than the following:
 
(a)           Liens pursuant to any Loan Document;
 

 
CHL:45705.8
 
74

--------------------------------------------------------------------------------

 

 
(b)           Liens existing on the Closing Date and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.03(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);
 
(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
 
(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
 
(f)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
 
(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);
 
(i)           Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
 
(j)           Liens on property of any Subsidiary, which are in existence at the
time that such Subsidiary is acquired pursuant to a Permitted Acquisition;
provided that (A) such Liens are not incurred in connection with, or in
anticipation of, such Permitted Acquisition, (B) such Liens are applicable only
to specific property, (C) such Liens are not “blanket” or all asset Liens and
(D) such Liens do not attach to any other property of the Borrower or any of its
Subsidiaries and (E) the Indebtedness secured by such Liens is permitted under
Section 7.03(j) of this Agreement;
 
(k)           Liens arising from the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries;
 
(l)           (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the UCC in effect in the relevant jurisdiction
and (ii) Liens of any depositary bank in connection with statutory, common law
and contractual rights of set-off and recoupment with respect to any deposit
account of any Borrower or any Subsidiary thereof;
 
 

 
CHL:45705.8
 
75

--------------------------------------------------------------------------------

 

 
(m)           (i) contractual or statutory Liens of landlords to the extent
relating to the property and assets relating to any lease agreements with such
landlord, and (ii) contractual Liens of suppliers (including sellers of goods)
or customers granted in the ordinary course of business to the extent limited to
the property or assets relating to such contract;
 
(n)           any interest or title of a licensor, sublicensor, lessor or
sublessor with respect to any assets under any license or lease agreement
entered into in the ordinary course of business which do not (i) interfere in
any material respect with the business of the Borrower or its Subsidiaries or
materially detract from the value of the relevant assets of the Borrower or its
Subsidiaries or (ii) secure any Indebtedness;
 
(o)           to the extent constituting Liens, restrictions under federal and
state securities Laws on the transfer of securities not securing Indebtedness
and which do not, individually or in the aggregate, materially detract from the
value of the properties or assets of the Borrower and its Subsidiaries; and
 
(p)           other Liens incidental to the ordinary conduct of the business of
the Borrower or any Subsidiary or to the ownership of their respective
properties or assets, which were not incurred in connection with the borrowing
of money or the obtaining of credit, do not secure Indebtedness and which do
not, individually or in the aggregate, materially detract from the value of the
properties or assets of the Borrower and its Subsidiaries or materially affect
the use thereof in the operation of their business.
 
Section 7.02.                      Investments.  Make any Investments, except:
 
(a)           Investments (i) existing on the Closing Date in Subsidiaries and
other Investments held by the Borrower and its Subsidiaries existing as of the
Closing Date and set forth on Schedule 7.02 and (ii) made after the Closing Date
in Domestic Subsidiaries formed or acquired after the Closing Date, so long as,
in each case the Borrower and its Subsidiaries comply with Section 6.12;
 
(b)           Investments held by the Borrower or any Subsidiary in the form of
Cash Equivalents;
 
(c)           advances to officers, directors and employees of the Borrower and
its Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes in an aggregate amount in any calendar year not to exceed
$100,000;
 
(d)           Investments of (i) any Loan Party in any other Loan Party, (ii)
any Subsidiary that is not a Loan Party in any other Subsidiary that is not a
Loan Party and (iii) any Subsidiary that is not a Loan Party in any Loan Party
provided that any Investments consisting of Intercompany Indebtedness must be
permitted under Section 7.03;
 
(e)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
(f)           Guarantees and Swap Contracts permitted by Section 7.03;
 
(g)           Investments by the Borrower or any of its Subsidiaries in the form
of Capital Expenditures permitted pursuant to this Agreement;
 
(h)           Investments relating to any deferred portion of the purchase price
in connection with a Disposition permitted pursuant to this Agreement;
 

 
CHL:45705.8
 
76

--------------------------------------------------------------------------------

 

(i)           Investments by the Borrower or any Subsidiary thereof in the form
of Permitted Acquisitions;
 
(j)           the HPTi Acquisition; and
 
(k)           other Investments not to exceed $2,000,000 in the aggregate at any
time.
 
Section 7.03.                      Indebtedness.  Create, incur, assume or
suffer to exist any Indebtedness, except for the following (collectively,
“Permitted Indebtedness”):
 
(a)           Indebtedness under the Loan Documents;
 
(b)           Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03 (other than the Subordinated Notes as to which subsection (f)
below applies) and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate and (iii) such refinancing, refunding, renewing
or extending Indebtedness is not recourse to, or an obligation of, any of the
Borrower or any Subsidiary that was not obligated on the Indebtedness being
refinanced, refunded, renewed or extended;
 
(c)           Guarantees of the Borrower or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder;
 
(d)           obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;
 
(e)           Indebtedness in respect of Capital Leases and purchase money
obligations for fixed or capital assets within the limitations set forth in
Section 7.01(i); provided that the aggregate amount of all such Indebtedness at
any one time outstanding shall not exceed $2,000,000;
 
(f)           Indebtedness evidenced by the Subordinated Notes in an aggregate
principal amount not to exceed $40,000,000 plus any paid-in-kind interest added
to the original aggregate principal amount thereof (or issued as new notes
thereto) pursuant to the Subordinated Note Documents and any refinancing,
refunding, renewal or extension thereof; provided that (i) the principal amount
(or accreted value, if applicable) of the refinancing, refunding, renewing or
extending Indebtedness does not exceed the then outstanding principal amount (or
accreted value, if applicable) of the Indebtedness evidenced by the Subordinated
Notes except by an amount equal to unpaid accrued interest and premium thereon
plus other reasonable fees, expenses and discounts reasonably incurred, in
connection with such refinancing,
 

 
CHL:45705.8
 
77

--------------------------------------------------------------------------------

 

refunding, renewal or extension and by an amount equal to any existing
commitments unutilized thereunder, (ii) such refinancing, refunding, renewing or
extending Indebtedness has a final maturity date equal to or later than the
final maturity date of, and has a weighted average life to maturity equal to or
greater than the weighted average life to maturity of, the Indebtedness being
refinanced, refunded, renewed or extended, (iii) such refinancing, refunding,
renewal or extension shall be on terms (including the subordination terms) at
least as favorable to the Lenders as those contained in the Subordinated Note
Documents, (iv) such refinancing, refunding, renewing or extending Indebtedness
shall not be secured and (v) no Subsidiary that is not an obligor or guarantor
under the Subordinated Note Documents shall be an obligor or guarantor under the
refinancing, refunding, renewing or extending Indebtedness;
 
(g)           unsecured intercompany indebtedness of (i) any Loan Party to any
other Loan Party, (ii) any Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party, and (iii) any Loan Party to any Subsidiary
that is not a Loan Party so long as the Indebtedness under this clause (iii)
constitutes Subordinated Indebtedness;
 
(h)           Indebtedness under performance bonds, surety bonds, release,
appeal and similar bonds, statutory obligations or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business,
and reimbursement obligations in respect of any of the foregoing;
 
(i)           Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or other similar instrument drawn
against insufficient funds in the ordinary course of business;
 
(j)           Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 7.02, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither the
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness,
(iii) the Consolidated Total Leverage Ratio (as of the date of the assumption of
such Indebtedness and after giving effect thereto) shall be at least 0.25 below
the then applicable ratio set forth in Section 7.11(a) and (iv) the Consolidated
Senior Leverage Ratio (as of the date of the assumption of such Indebtedness and
after giving effect thereto) shall be at least 0.25 below the then applicable
ratio set forth in Section 7.11(b); and
 
(k)           unsecured Indebtedness in an aggregate principal amount not to
exceed $3,000,000 at any time outstanding.
 
Section 7.04.                      Fundamental Changes.  Merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:
 
(a)           each of the Borrower and any of its wholly-owned Subsidiaries may
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, in connection with a Permitted Acquisition,
so long as (i) in the case of any such merger to which the Borrower is a party,
the Borrower is the surviving corporation and (ii) in the case of any such
merger to which any Loan Party (other than the Borrower) is a party, such Loan
Party shall be the continuing or surviving Person;
 
(b)           any Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to another Loan Party;
 
 

 
CHL:45705.8
 
78

--------------------------------------------------------------------------------

 

 
(c)           any Subsidiary that is not a Loan Party may Dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party provided that in case of clause (ii) such Disposition shall be for no
more than the fair market value of such assets;
 
(d)           any wholly-owned Subsidiary may merge with (i) the Borrower;
provided that the Borrower shall be the continuing or surviving Person, or (ii)
any one or more other wholly-owned Subsidiaries; provided that when any Loan
Party is merging with another Subsidiary that is not a Loan Party such Loan
Party shall be the continuing or surviving Person;
 
(e)           HPTi Merger Sub may merge into HPTi in accordance with the HPTi
Merger Agreement and Section 6.21; and
 
(f)           the H.J. Ford Disposition.
 
Section 7.05.                      Dispositions.  Make any Disposition or enter
into any agreement to make any Disposition, except:
 
(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;
 
(b)           Dispositions of inventory in the ordinary course of business;
 
(c)           Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
 
(d)           Dispositions of property by any Loan Party to a Loan Party;
 
(e)           Dispositions permitted by Section 7.04;
 
(f)           non-exclusive licenses and sublicenses of intellectual property
rights in the ordinary course of business not interfering, individually or in
the aggregate, in any material respect with the conduct of the business of the
Borrower and its Subsidiaries;
 
(g)           leases, subleases, licenses or sublicenses of real or personal
property granted by any Borrower or any of its Subsidiaries to others in the
ordinary course of business not interfering in any material respect with the
business of the Borrower or any of its Subsidiaries;
 
(h)           Dispositions in connection with casualty events; provided that the
requirements of Section 2.05(b) are complied with in connection therewith;
 
(i)           the H.J. Ford Disposition; provided that the Administrative Agent
shall have received a copy of each of the operative documents for such
Disposition at least two (2) Business Days prior to the completion of such
Disposition; and
 
(j)            Dispositions not otherwise permitted pursuant to this Section;
provided that (i) at the time of such Disposition, no Default shall exist or
would result from such Disposition, (ii) such Asset Disposition is made for fair
market value, (iii) the aggregate fair market value of all property disposed of
in reliance on this clause (i) shall not exceed $2,000,000 during the term of
this Agreement, and (iv) to the extent applicable, the Borrower and its
Subsidiaries shall have complied with Section 2.05(b)(iii).
 

 
CHL:45705.8
 
79

--------------------------------------------------------------------------------

 

 
Section 7.06.                      Restricted Payments.  Declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that, so long as no Default shall
have occurred and be continuing at the time of any action described below or
would result therefrom:
 
(a)           each Subsidiary may make Restricted Payments to the Borrower, the
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;
 
(b)           the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
 
(c)           except to the extent the Net Cash Proceeds thereof are required to
be applied to the prepayment of the Loans pursuant to Section 2.05(b)(iv), the
Borrower and each Subsidiary may purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests; and
 
(d)           so long as (i) no Default has occurred and is continuing or would
result therefrom, and (ii) the Borrower and its Subsidiaries are in pro forma
compliance with each of the financial covenants set forth in Section 7.11 and
(iii) the Consolidated Total Leverage Ratio is less than 2.5 to 1.0, the
Borrower may make additional Restricted Payments not to exceed the lesser of (A)
the maximum aggregate amount which after giving pro forma effect to such
Restricted Payments and any indebtedness incurred in connection therewith would
not cause the Consolidated Total Leverage Ratio to equal or exceed 2.5 to 1.0 or
(B) $5,000,000 in the aggregate in any fiscal year; provided that no less than
three (3) Business Days prior to making any such additional Restricted Payments
the Borrower shall have delivered to the Administrative Agent a Compliance
Certificate for the most recent fiscal quarter end preceding such Restricted
Payment for which financial statements are available (with pro forma adjustments
taking into account such proposed Restricted Payment and any Indebtedness
incurred in connection therewith) demonstrating, in form and substance
reasonably satisfactory to the Administrative Agent, compliance with each of the
clauses of this Section 7.06(d).
 
Section 7.07.                      Change in Nature of Business.  Engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Subsidiaries on the Closing Date or any
business substantially related or incidental thereto.
 
Section 7.08.                      Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, provided that the
foregoing restriction shall not apply to transactions between or among the
Borrower and any of its wholly-owned Subsidiaries or between and among any
wholly-owned Subsidiaries.
 
Section 7.09.                      Burdensome Agreements.  Enter into or permit
to exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that:
 
(a)           limits the ability of any Subsidiary to make Restricted Payments
to any Loan Party or to otherwise transfer property to a Loan Party or to
Guarantee the Indebtedness of any Loan Party other than those existing under or
by reason of:
 
(i)           applicable Law;
 

 
CHL:45705.8
 
80

--------------------------------------------------------------------------------

 

 
(ii)           any document or instrument governing Indebtedness incurred
pursuant to Section 7.03(e); provided that any such restriction contained
therein relates only to asset or assets acquired or financing therewith;
 
(iii)           any Permitted Lien or any document or instrument governing any
Permitted Lien; provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien;
 
(iv)           customary restrictions contained in any agreement relating to a
Disposition of property (so long as such Disposition is permitted under this
Agreement);
 
(v)           customary restrictions on assignments of any Contractual
Obligation entered into in the ordinary course of business; and
 
(vi)           restrictions limiting the ability of any Subsidiary to Guarantee
the Indebtedness of any Loan Party that are contained in the Subordinated Note
Agreement so long as such provisions are no more restrictive than the provisions
of Section 7.03 and permit such Subsidiary to Guarantee the Obligations.
 
(b)           limits the ability of the Borrower or any Subsidiary to create,
incur, assume, suffer to exist Liens on property of such Person (including any
provisions requiring the grant of a Lien to secure the obligation under such
Contractual Obligation if a Lien is granted to secure another obligation of such
Person) other than those:
 
(i)           existing under applicable Law;
 
(ii)           contained in any document or instrument governing Indebtedness
incurred pursuant to Section 7.03(e); provided that any such restriction
contained therein relates only to asset or assets acquired or financing
therewith;
 
(iii)           contained in the Organization Documents of any Loan Party as of
the Closing Date;
 
(iv)           contained in the Subordinated Note Documents so long as such
provisions are no more restrictive are no more restrictive than Section 7.01 and
do not prohibit or restrict the granting of Liens to secure the Obligations; and
 
(v)           contained in any document or instrument governing any Permitted
Lien; provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien.
 
Section 7.10.                      Use of Proceeds.  Use the proceeds of any
Credit Extension, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
 
Section 7.11.                      Financial Covenants.
 
(a)           Consolidated Total Leverage Ratio.  Permit the Consolidated Total
Leverage Ratio as of the last day of any fiscal quarter of the Borrower ending
during the periods specified below to be greater than the ratio set forth below
opposite such period:
 
 

 
CHL:45705.8
 
81

--------------------------------------------------------------------------------

 

 
 
 
Four Fiscal Quarters Ending
Maximum
Consolidated Total
Leverage Ratio
Closing Date through June 29, 2012
4.50 to 1.00
June 30, 2012 through June 29, 2013
4.00 to 1.00
June 30, 2013 through June 29, 2014
3.50 to 1.00
June 30, 2014 and each fiscal quarter thereafter
3.00 to 1.00

 
(b)           Consolidated Senior Leverage Ratio.  Permit the Consolidated
Senior Leverage Ratio as of the last day of any fiscal quarter of the Borrower
ending during the periods specified below to be greater than the ratio set forth
below opposite such period:
 
Four Fiscal Quarters Ending
Maximum
Consolidated Senior
Leverage Ratio
Closing Date through June 29, 2012
3.50 to 1.00
June 30, 2012 through June 29, 2013
3.00 to 1.00
June 30, 2013 through June 29, 2014
2.50 to 1.00
June 30, 2014 and each fiscal quarter thereafter
2.00 to 1.00

 
(c)           Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio as of the last day of any fiscal quarter of the
Borrower to be less than 1.25 to 1.00.
 
(d)           Capital Expenditures. Permit the aggregate amount of all Capital
Expenditures (other than leasehold improvement expenditures not made in cash)
made by the Loan Parties in any fiscal year to exceed the amounts set forth
opposite such period:


Period
Maximum
Capital Expenditure
Closing Date through December 31, 2011
$2,500,000
January 1, 2012 through December 31, 2012
$5,250,000
January 1, 2013 through December 31, 2013
$6,500,000
January 1, 2014 through December 31, 2014 and each fiscal year thereafter
$7,000,000



 
provided, that, if the Loan Parties do not utilize the entire amount of Capital
Expenditures permitted in any fiscal year, so long as no Default or Event of
Default exists or would be caused thereby, the Loan Parties may carry forward to
the immediately succeeding fiscal year only, 50% of such unutilized amount (with
Capital Expenditures made by the Loan Parties in such succeeding fiscal year
applied last to such unutilized amount).

 
 
CHL:45705.8
 
82

--------------------------------------------------------------------------------

 

 
Section 7.12.                      Amendments of Organization Documents.  Amend
any of its Organization Documents in any manner materially adverse to the rights
and interests of the Administrative Agent and the Lenders.
 
Section 7.13.                      Accounting Changes.  Make any change in
accounting policies or reporting practices, except as required by GAAP,
(including any change in its fiscal year end).
 
Section 7.14.                      Payments on Subordinated Indebtedness;
Modifications of Subordinated Note Documents.
 
(a)           Prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner, or make any payment of any
Subordinated Indebtedness (including any Indebtedness evidenced by the
Subordinated Note Documents) in violation of any subordination terms of such
Subordinated Indebtedness (including the Subordination Agreement); or
 
(b)           Amend, modify, waive or supplement in any manner (or permit the
modification, amendment, waiver or supplement of) any of the terms or provisions
of any Subordinated Indebtedness; provided that the Borrower may amend, modify,
waive or supplement the Subordinated Note Documents to the extent such
amendment, modification, waiver or supplement is not prohibited by the
Subordination Agreement.
 
Section 7.15.                      Senior Indebtedness Status.  Designate any
Indebtedness (other than the Obligations) of the Borrower or any of its
Subsidiaries as “Designated Senior Debt”, “Senior Indebtedness” or any
comparable or equivalent term) under, and as defined in, any Subordinated
Indebtedness or the applicable subordination agreement for such Subordinated
Indebtedness.
 
Section 7.16.                      HPTi Merger Sub.  In the case of HPTi Merger
Sub, HPTi Merger Sub shall not (a) incur any Indebtedness or any other
obligation or liability whatsoever, (b) own or hereafter acquire any property or
assets, or (c) engage in any business or activity other than acting as an
acquisition vehicle in accordance with the terms of the HPTi Merger Agreement.
 
ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
 
Section 8.01.                      Events of Default.  Any of the following
occurrences (each, an “Event of Default”):
 
(a)           Non-Payment.  The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within five (5) Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, any fee due hereunder or any
other amount payable hereunder or under any other Loan Document; or
 
(b)           Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05,
6.10, 6.11, 6.12, 6.14, 6.19, 6.20, 6.21, 6.22 or Article VII, or any Loan Party
fails to perform or observe any term, covenant or agreement contained in the
Guaranty or any Collateral Document; or
 
(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure shall continue un-remedied for a period of thirty (30) days after

 
CHL:45705.8
 
83

--------------------------------------------------------------------------------

 

the earlier of (i) the date on which a Responsible Officer of the Borrower first
has knowledge of such failure or (ii) the date on which written notice thereof
shall have been given to the Borrower by the Administrative Agent, any Lender or
the L/C Issuer; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Subsidiary in this Agreement, in any other Loan Document,
or in any document delivered in connection herewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of the Borrower or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made; or
 
(e)           Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of (x) the Subordinated Notes or
(y) any other Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to (x) the Subordinated Notes or (y) any such other
Indebtedness or such other Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
thereof or the beneficiary or beneficiaries of such other Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such other Guarantee to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as defined in such Swap Contract) under such Swap Contract as
to which the Borrower or any Subsidiary is an Affected Party (as defined in such
Swap Contract) and, in either event, the Swap Termination Value owed by the
Borrower or such Subsidiary as a result thereof is greater than the Threshold
Amount; or
 
(f)           Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
 
(g)           Inability to Pay Debts; Attachment.  (i) The Borrower or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
 

 
CHL:45705.8
 
84

--------------------------------------------------------------------------------

 

portion of the property of the Borrower or any Subsidiary and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
 
(h)           Judgments.  There is entered against the Borrower or any
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
 
(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
 
(j)           Invalidity of Loan Documents.  Any provision of any Loan Document,
at any time after its execution and delivery and for any reason (other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations) ceases to be in full force and effect; or any Loan Party or any
Subsidiary or Affiliate thereof contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
 
(k)           Change of Control.  There occurs any Change of Control; or
 
(l)           Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.12 shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Permitted Liens) on the Collateral purported to be
covered thereby; or
 
(m)           Subordination.  (i) The subordination provisions applicable to the
Subordinated Note Documents, including, without limitation, the Subordination
Agreement, or any other Subordinated Indebtedness in a principal amount in
excess of the Threshold Amount (the “Subordination Provisions”) shall, in whole
or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any Subordinated Noteholder or any holder of
such other Subordinated Indebtedness; or (ii) the Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer or (C) that all payments of
principal of or premium and interest on the Subordinated Notes or such other
Subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any of the Subordination Provisions; or
 
(n)           Governmental Authority; Material Contracts; Material
Licenses.  (i) The Borrower or any Subsidiary shall be debarred or suspended
from any contracting with the United States government, (ii) a final decision of
debarment or a final decision of suspension shall have been issued to the
Borrower or any Subsidiary, (iii) the actual termination for default of any
Material Contract or Material License shall have been issued to or received by
the Borrower or any Subsidiary and, in each case of the foregoing
 

 
CHL:45705.8
 
85

--------------------------------------------------------------------------------

 

clauses (i), (ii) and (iii), such debarment or suspension, final notice of
disbarment or suspension or termination for default shall not have been revoked,
rescinded, withdrawn, stayed or reversed within thirty (30) days of the entry or
issuance thereof.
 
Section 8.02.                      Remedies Upon Event of Default.  If any Event
of Default occurs and is continuing, the Administrative Agent shall, at the
request of, or may, with the consent of, the Required Lenders, take any or all
of the following actions:
 
(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
 
(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;
 
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
Section 8.03.                      Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to Section
8.02), any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.14 and 2.15, be applied by the Administrative Agent in
the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
 

 
CHL:45705.8
 
86

--------------------------------------------------------------------------------

 

 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and Obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations composed of the aggregate undrawn
amount of Letters of Credit  to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.
 
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
 
ARTICLE IX
 
ADMINISTRATIVE AGENT
 
Section 9.01.                      Appointment and Authority.
 
(a)           Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.
 
(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and a potential Cash Management Bank) and the L/C
Issuer hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as
 

 
CHL:45705.8
 
87

--------------------------------------------------------------------------------

 

though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
 
Section 9.02.                      Rights as a Lender.  The Person serving as
the Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
Section 9.03.                      Exculpatory Provisions.  The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
(d)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the L/C Issuer.
 
(e)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
 

 
CHL:45705.8
 
88

--------------------------------------------------------------------------------

 

Section 9.04.                      Reliance by Administrative Agent. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
Section 9.05.                      Delegation of Duties.  The Administrative
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
 
Section 9.06.                      Resignation of Administrative Agent.
 
(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right,
subject to, so long as no Event of Default exists and is then continuing, the
written consent of the Borrower (such consent not to be unreasonably withheld,
delayed or conditioned), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided, however, that if the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such appointment
(including by reason of the failure to obtain the Borrower’s consent), then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this
 

 
CHL:45705.8
 
89

--------------------------------------------------------------------------------

 

Article and Section 10.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 
(b)           Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
 
Section 9.07.                      Non-Reliance on Administrative Agent and
Other Lenders.  Each Lender and the L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
 
Section 9.08.                      No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners, Lead Arrangers or Syndication
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.
 
Section 9.09.                      Administrative Agent May File Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(g) and (h), 2.09 and 10.04) allowed in such judicial
proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
(c)           and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the L/C Issuer to make such payments to the
Administrative Agent and, in the event that the
 

 
CHL:45705.8
 
90

--------------------------------------------------------------------------------

 

Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
 
Section 9.10.                      Collateral and Guaranty Matters.  Each of the
Lenders (including in its capacities as a potential Cash Management Bank and a
potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,
 
(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank of Hedge Bank
shall have been made) and the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii)  if approved, authorized or ratified in
writing in accordance with Section 10.01;
 
(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and
 
(c)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
 
Section 9.11.                      Secured Cash Management Agreements and
Secured Hedge Agreements.  Except as otherwise expressly set forth herein or in
the Guaranty or any Collateral Document, no Cash Management Bank or Hedge Bank
that obtains the benefits of Section 8.03, the Guaranty or any Collateral by
virtue of the provisions hereof or of the Guaranty or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory
 

 
CHL:45705.8
 
91

--------------------------------------------------------------------------------

 
 
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.
 
ARTICLE X
 
MISCELLANEOUS
 
Section 10.01.                                Amendments, Etc.  No amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Borrower or any other Loan Party therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that no such amendment, waiver or consent shall:
 
(a)           either (i) waive any condition set forth in Section 4.01, (or,
solely in the case of the initial Credit Extension, Section 4.02), without the
written consent of each Lender; or (ii) without limiting the generality of
clause (i), waive any condition set forth in Section 4.02 as to any Revolving
Borrowing without the written consent of the Required Revolving Lenders
(including any effective waiver resulting from an amendment, modification or
waiver the effect of which is to require the Revolving Lenders to make Loans
when such Revolving Lenders would not otherwise be required to do so);
 
(b)           extend or increase any Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
 
(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (other than any mandatory prepayment) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
entitled to such payment;
 
(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clauses (iv) and (v) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest or Letter of Credit Fees at
the Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;
 
(e)           change (i) Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
or (ii) the order of application of any reduction in the Commitments or any
prepayment of Loans from the application thereof set forth in the applicable
provisions of Section 2.05(b), in any manner that materially and adversely
affects (A) the Revolving Lenders without the written consent of Required
Revolving Lenders or (B) the Term Loan Lenders without the written consent of
the Required Term Loan Lenders;
 
(f)           change (i) any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in Section 10.01(f)(ii)) without the written consent
of each Lender and
 

 
CHL:45705.8
 
92

--------------------------------------------------------------------------------

 

(ii) the definition of (A) “Required Revolving Lenders” without the written
consent of each Revolving Lender or (B) “Required Term Loan Lenders” without the
written consent of each Term Loan Lender;
 
(g)           release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender; or
 
(h)           release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Guarantor is permitted pursuant to Section 9.10 (in which case such release
may be made by the Administrative Agent acting alone);
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Bank of America Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto; (v) the Joint Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto; and (vi) no amendment, waiver or consent
shall, unless in writing and signed by each adversely affected Term Loan Lender
who is also a Subordinated Noteholder, affect the proviso to Section
10.6(b)(v)(D).  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitments of any Defaulting Lender may not be increased or
extended without the consent of such Defaulting Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
 
Section 10.02.                                Notices; Effectiveness; Electronic
Communication.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)           if to the Borrower, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and
 
(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).
 

 
CHL:45705.8
 
93

--------------------------------------------------------------------------------

 
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided that in no
event shall any Agent Party have any liability to the Borrower, any Lender, the
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).
 
(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the
 

 
CHL:45705.8
 
94

--------------------------------------------------------------------------------

 

Borrower, the Administrative Agent, the L/C Issuer and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
 
(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
Section 10.03.                                No Waiver; Cumulative Remedies;
Enforcement.  No failure by any Lender, the L/C Issuer or the Administrative
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder or under any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the L/C Issuer or the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the case
may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and
 

 
CHL:45705.8
 
95

--------------------------------------------------------------------------------

 

subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
 
Section 10.04.                                Expenses; Indemnity; Damage
Waiver.
 
(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Lead Arrangers
and their respective Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
 
(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lead Arranger, each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee (including the allocated costs of internal counsel of any
Indemnitee and any settlement costs)), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, any other aspect of the
Transactions, or, in the case of the Administrative Agent (and any sub-agent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents (including in respect of any matters addressed in
Section 3.01), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s material obligations hereunder or under any
other Loan Document, if the Borrower or such other Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.
 

 
CHL:45705.8
 
96

--------------------------------------------------------------------------------

 
 
(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s prorata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and non-appealable
judgment of a court of competent jurisdiction.
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
 
(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
 
Section 10.05.                                Payments Set Aside.  To the extent
that any payment by or on behalf of the Borrower is made to the Administrative
Agent, the L/C Issuer or any Lender, or the Administrative Agent, the L/C Issuer
or any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, the L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.


 
CHL:45705.8
 
97

--------------------------------------------------------------------------------

 

Section 10.06.                                Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it under such Facility, or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than (1) $1,000,000, in the case of any assignment in
respect of the Revolving Credit Facility or (2) $5,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that concurrent assignments to
members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met.
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations in
respect of its
 

 
CHL:45705.8
 
98

--------------------------------------------------------------------------------

 

Revolving Commitment (and the related Revolving Loans thereunder), its portion
of the outstanding Term Loan on a non-pro rata basis;
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Loan Commitment or Revolving Commitment if such assignment is to
a Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund;
 
(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
 
(D)           the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person, or (D) any
Subordinated Noteholder or its Affiliates; provided, however, that a
Subordinated Noteholder or its Affiliates may become a Term Loan Lender so long
as the aggregate amount of the Term Loans held by the Subordinated Noteholders
who are also Term Loan Lenders and their Affiliates (taken as a whole) shall
not, at any time, exceed twenty percent (20%) of the aggregate outstanding
principal amount of the Term Loan Facility.
 
(vi)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the
 

 
CHL:45705.8
 
99

--------------------------------------------------------------------------------

 

assignee of participations or subparticipations, or other compensating actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 
 
CHL:45705.8
 
100

--------------------------------------------------------------------------------

 
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender or any
of its Affiliates to any Person providing any loan, letter of credit or other
extension of credit to or for the account of such Lender or any of its
Affiliates and any agent, trustee or representative of such Person, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
 
(g)           Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Revolving Commitment and Revolving
Loans pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Line Lender.  In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided that no failure by the Borrower to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be.  If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.
 

 
CHL:45705.8
 
101

--------------------------------------------------------------------------------

 

 
Section 10.07.                                Treatment of Certain Information;
Confidentiality.  Each of the Administrative Agent, the Lenders and the L/C
Issuer agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the
Borrower.  For purposes of this Section, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the Closing Date, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
 
Section 10.08.                                Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Lender, the L/C Issuer and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the L/C Issuer or any such Affiliate
to or for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer, irrespective of
whether or not such Lender or the L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it
 

 
CHL:45705.8
 
102

--------------------------------------------------------------------------------

 

exercised such right of setoff.  The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have.  Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
 
Section 10.09.                                Interest Rate
Limitation.  Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
 
Section 10.10.                                Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
Section 10.11.                                Survival of Representations and
Warranties.  All representations and warranties made hereunder and in any other
Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
 
Section 10.12.                                Severability.  If any provision of
this Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
 

 
CHL:45705.8
 
103

--------------------------------------------------------------------------------

 
 
Section 10.13.                                Replacement of Lenders.
 
(a)           If at any time (i) any Lender requests compensation under Section
3.04, (ii) the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, (iii) any Lender ceases to make Eurodollar Rate Loans as a result of any
condition described in Section 3.02 or Section 3.04, (iv) any Lender is a
Defaulting Lender or (v) any Lender does not consent to a proposed amendment,
waiver, consent or release with respect to any Loan Document that has received
the consent of the Required Lenders, but requires the consent of all Lenders or
all affected Lenders, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, replace such Lender by
causing such Lender to (and such Lender shall be obligated to) assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06) pursuant to and in
accordance with Section 10.06 all of its interests, rights and obligations under
this Agreement (or, with respect to clause (iv) above, all of its rights and
obligations with respect to the Loans or Commitments that are the subject of the
related consent, waiver or amendment) and the related Loan Documents to one or
more Eligible Assignees; provided, however, that:
 
(A)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
 
(B)           neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to find a replacement Lender or other such Person;
 
(C)           such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
 
(D)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
 
(E)           such assignment does not conflict with applicable Laws; and
 
(F)           with respect to clause (a)(v) above, the applicable Eligible
Assignees shall have agreed to the applicable consent, waiver or amendment of
the Loan Documents.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
(b)           Any Lender being replaced pursuant to Section 10.13(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations,
pursuant to which (A) the assignee Lender shall acquire all or a portion, as the
case may be, of the assigning Lender’s Commitment and outstanding Loans and
participations in L/C Obligations, (B) the assignee Lender shall purchase, at
par, all Loans, accrued interest, accrued fees and other amounts owing to the
assigning Lender as of the date of replacement and (C) upon such payment
(regardless of whether such replaced Lender has executed an Assignment and
Assumption or returned its Notes to the Borrower or the Administrative Agent),
the assignee Lender shall become a Lender hereunder, and the assigning Lender
shall cease to constitute a Lender hereunder with respect to such assigned
Loans, Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning Lender
and (ii) return any Notes evidencing such Loans to the Borrower or the
Administrative Agent (or a lost or destroyed note indemnity in lieu thereof).

 
 
CHL:45705.8
 
104

--------------------------------------------------------------------------------

 
 
Section 10.14.                                Governing Law; Jurisdiction; Etc.
 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)           SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN, NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
 
(c)           WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
Section 10.15.                                Waiver of Jury Trial.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 

 
CHL:45705.8
 
105

--------------------------------------------------------------------------------

 

 
Section 10.16.                                No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Lead Arrangers are arm’s-length commercial transactions between the Borrower
and its Affiliates, on the one hand, and the Administrative Agent and the Lead
Arrangers, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent and the Lead
Arrangers is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
Lead Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Lead Arrangers and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates, and neither the Administrative
Agent nor any Lead Arranger has any obligation to disclose any of such interests
to the Borrower or its Affiliates.  To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent and the Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
Section 10.17.                                Electronic Execution of
Assignments and Certain Other Documents.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
Section 10.18.                                USA PATRIOT Act.  Each Lender that
is subject to the Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.  The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
 
[Signature Pages Follow]
 

 
CHL:45705.8
 
106

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

  DYNAMICS RESEARCH CORPORATION          
 
By:
/s/  David Keleher     Name:  David Keleher     Title:  Senior Vice President
and Chief Financial Officer          

 
 
 
 
 
 
Dynamics Research Corporation
Credit Agreement
Signature Pages
 
 


 
 

--------------------------------------------------------------------------------

 
 
 

  BANK OF AMERICA, N.A.,     as Administrative Agent           
 
By:
/s/ Kristine Thennes     Name:  Kristine Thennes     Title:  Vice President    
     

 
 
 
 
Dynamics Research Corporation
Credit Agreement
Signature Pages
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

  BANK OF AMERICA, N.A.,     as a Lender           
 
By:
/s/ Christopher P. Busconi     Name:  Christopher P. Busconi     Title:  Vice
President          

 
 
 
 
Dynamics Research Corporation
Credit Agreement
Signature Pages
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

  SUNTRUST BANK,      as a Lender          
 
By:
/s/ Peter J. Mandunis     Name:  Peter J. Mandunis     Title:  Senior Vice
President          

 
 
 
 
Dynamics Research Corporation
Credit Agreement
Signature Pages
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

  PNC BANK, NATIONAL ASSOCIATION,     as a Lender           
 
By:
/s/ Douglas T. Brown     Name:  Douglas T. Brown     Title: 
Senior Vice President
         

 
 
 
 
Dynamics Research Corporation
Credit Agreement
Signature Pages
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

  CITIZENS BANK OF PENNSYLVANIA,     as a Lender           
 
By:
/s/ Leslie Grizzard     Name:  Leslie Grizzard     Title:  Senior Vice President
         

 
 
 
 
Dynamics Research Corporation
Credit Agreement
Signature Pages
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

  BRANCH BANKING AND TRUST COMPANY,     as a Lender           
 
By:
/s/ Daniel T. Laurenzi     Name:  Daniel T. Laurenzi     Title:  Vice President
         

 
 
 
 
Dynamics Research Corporation
Credit Agreement
Signature Pages
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

  BROWN BROTHERS HARRIMAN & CO.,     as a Lender           
 
By:
/s/ J. Edward Hall     Name:   J. Edward Hall     Title:   Managing Director    
     

 
 
 
 
 
Dynamics Research Corporation
Credit Agreement
Signature Pages
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Schedule 1.01-A
to the Credit Agreement


Historical Consolidated EBITDA
 
See attached.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Dynamics Research Corporation
           
Trailing Twelve Months EBITDA
                                             
$k
   
Less
 
Plus
 
TTM
               
TTM
 
Year Ended
 
Quarter Ended
 
Quarter Ended
 
EBITDA
       
Quarter Ended
EBITDA
 
12/31/2010
 
3/31/2010
 
3/31/2011
 
3/31/2011
 
3X
4X
 
6/30/2010
9/30/2010
12/31/2010
3/31/2011
3/31/2011
                                 
DYNAMICS RESEARCH CORPORATION
                                                                 
Net Income
 $          12,705
 
 $               (2,869)
 
 $                2,708
 
 $                12,544
                 
Income from Discontinued Operations
                 (392)
 
                        132
 
                            -
 
                       (260)
                 
Income from Continuing Operations
             12,313
 
                  (2,737)
 
                   2,708
 
                   12,284
       
 $      2,579
 $      3,006
 $        3,991
 $      2,708
 $     12,284
Interest Expense, Net
                1,150
 
                      (423)
 
                       254
 
                         981
       
             381
             343
                    3
             254
               981
Provision for Income Taxes
                7,871
 
                  (1,415)
 
                   1,857
 
                      8,313
       
         1,755
         2,015
           2,686
         1,857
           8,313
Depreciation Expense
                3,564
 
                      (886)
 
                       865
 
                      3,543
       
             879
             895
               905
             864
           3,543
Amortization Expense
                1,541
 
                      (385)
 
                       374
 
                      1,530
       
             385
             385
               385
             374
           1,530
Stock Compensation Expense
                   718
 
                      (163)
 
                       187
 
                         742
       
             201
             189
               166
             187
               742
Transaction Costs
                         -
 
                             -
 
                       126
 
                         126
       
                  -
                  -
                    -
             126
               126
Less:
                               
Non-cash Items increasing Net Income
                   676
 
                      (169)
 
                       169
 
                         676
       
             169
             169
               169
             169
               676
Interest Income
                      66
 
                        (46)
 
                            2
 
                            22
       
               14
                 4
                    1
                 2
                 22
EBITDA
 $          26,415
 
 $               (5,794)
 
 $                6,200
 
 $                26,821
 
 $        80,463
 $        107,284
 
 $      5,997
 $      6,659
 $        7,965
 $      6,199
 $     26,821
                                 
HIGH PERFORMANCE TECHNOLOGIES, INC.
                                                                 
Net Income
 $            7,676
 
 $                  (974)
 
 $                3,139
 
 $                  9,841
       
 $      1,398
 $      2,805
 $        2,499
 $      3,139
 $        9,841
Interest Expense
                      11
 
                             -
 
                            -
 
                            11
       
                 2
                 3
                    6
                  -
                 11
Provision for Income Taxes
                      33
 
                        (10)
 
                         20
 
                            43
       
               10
               10
                    3
               20
                 43
Depreciation Expense
                   668
 
                      (174)
 
                       159
 
                         653
       
             154
             164
               176
             159
               653
Stock Compensation Expense
                1,368
 
                        (75)
 
                         75
 
                      1,368
       
               75
               75
           1,143
               75
           1,368
Less:
                               
Interest Income
                        5
     
                            5
 
                            10
       
                  -
                 3
                    2
                 5
                 10
EBITDA
 $            9,751
 
 $               (1,233)
 
 $                3,388
 
 $                11,906
 
           35,718
              47,623
 
 $      1,639
 $      3,054
 $        3,825
 $      3,388
 $     11,906
                                 
Combined EBITDA
           
 $                38,727
 
 $      116,181
 $        154,908
 
 $      7,636
 $      9,713
 $      11,790
 $      9,587
 $     38,727

 
 
 
 
 
 

--------------------------------------------------------------------------------

 


Schedule 1.01-B
to the Credit Agreement


Existing Letters of Credit




L/C Issuer:  Bank of America, N.A.
Letter of Credit Number
Beneficiary
Face Amount
Issue Date
Expiration Date
Commercial or Standby
MA-S336561
Clarendon Square Associates Limited Partnership
$237,779.41
01/04/2011
01/30/2012
Standby





L/C Issuer:  Brown Brothers Harriman & Co.
Letter of Credit Number
Beneficiary
Face Amount
Issue Date
Expiration Date
Commercial or Standby
MA-S335814
RREEF America REIT III – Z1 LLC
$353,302.14
11/21/2009
07/31/2012
Standby









 
 
- 2 -

--------------------------------------------------------------------------------

 


Schedule 2.01
to the Credit Agreement


Commitments and Applicable Percentages




Lenders
Revolving Commitment
Applicable Percentage
Term Loan Commitment
Applicable Percentage
Bank of America, N.A.
$4,500,001.00
 
22.500005000%
 
 
$32,499,999.00
 
29.545453636%
 
SunTrust Bank
$3,833,333.00
 
19.166665000%
 
 
$19,166,667.00
 
17.424242727%
 
PNC Bank, National Association
$3,333,333.00
 
16.666665000%
 
 
$16,666,667.00
 
15.151515455%
 
Citizens Bank of Pennsylvania
$3,333,333.00
 
16.666665000%
 
 
$16,666,667.00
 
15.151515455%
 
Branch Banking and Trust Company
$2,500,000.00
 
12.500000000%
 
 
$12,500,000.00
 
11.363636364%
 
Brown Brothers Harriman & Co.
$2,500,000.00
 
12.500000000%
 
 
$12,500,000.00
 
11.363636364%
 
Total:
$20,000,000.00
100.000000000%
$110,000,000.00
100.000000000%



 
 
- 3 -

--------------------------------------------------------------------------------

 


Schedule 5.05
to the Credit Agreement


Supplement to Interim Financial Statements
 
1.  
Liabilities for investments held in the Loan Parties’ Rabbi Trust.  Investments
relate specifically to deferred compensation.  The assets have an equal and
corresponding deferred compensation liability on the balance sheet.  The assets
are held and will be released in accordance with the terms of the deferred
compensation plan.  At March 31, 2011 the assets total approximately $1,574,000,
all in the Borrower.

 
2.  
VCB Credit Card MRICD Liability account.  The Borrower collects payments on
behalf of a customer and keeps the collected funds in a cash management account
for the benefit of the customer.  There is approximately $372,000 in this
account.

 
3.  
Amounts due pursuant to settlement of FLSA class action.  The remaining
liability pursuant to the settlement agreement is approximately $600,000.

 
4.  
The Borrower’s federal income tax returns remain open and subject to audit for
the years 2004 through the present, and from 2006 through the present in state
and local jurisdictions.  The Borrower is contesting with the Internal Revenue
Service (“IRS”) amounts assessed and requesting relief for interest and
penalties under IRC 7805B.

 
5.  
The IRS has initiated an audit of the Borrower’s 2009 income tax return.

 
6.  
The Commonwealth of Massachusetts has initiated a sales and use tax audit for
the years 2008 through 2011, which is scheduled to begin on June 12, 2011.

 
7.  
HPTi has filed a correction with the IRS related to understated 401k
contributions from 2003-2008.  HPTi made a 3% contribution to all employees but
failed to make the 3% contribution in excess of the social security limit.

 
8.  
On March 5, 2010 the Borrower filed suit in the court of common pleas, Franklin
County, Ohio against Ohio for the balance of the amount owed, $1,181,109.51 plus
interest, and attorneys fees and costs, for services provided to the State of
Ohio for the SACWIS work completed in February 2009.  The State of Ohio filed a
counterclaim alleging that DRC was paid for work that it did not perform.  The
approximate amount of this claim is $440,000.

 
9.  
Discrimination action filed with the EEOC by a former Kadix Systems, LLC
employee (approximate filing date April 1, 2011).  The EEOC/DC Human Rights
matter has been formally withdrawn by the former employee (subject to a tolling
agreement) while the parties explore whether the matter can be resolved without
further litigation. 

 
10.  
Action by a former Kadix Systems, LLC employee disputing commission owed to the
former employee after the former employee’s resignation.  An agreement to
resolve the dispute has been reached, conditioned upon the former employee
signing a general release.

 
11.  
In September 2010, HPTi received a letter from the attorney of a former HPTi
employee, claiming that (a) the former employee was terminated in violation of
NJ Conscientious Employees Protection Act and (b) HPTi instructed the former
employee to bill non-chargeable (office administration) hours to certain
projects.  HPTi has found no basis for these claims.  A settlement of $25,000 to
$100,000 is trying to be reached.

 


 
- 4 -

--------------------------------------------------------------------------------

 

  
chargeable (office administration) hours to certain projects.  HPTi has found no
basis for these claims.  A settlement of $25,000 to $100,000 is trying to be
reached.

 


 
 
- 5 -

--------------------------------------------------------------------------------

 


Schedule 5.08
to the Credit Agreement
 
Leases of Real Property
 
None of the Loan Parties has entered into a lease with an aggregate annual rent
of equal to or greater than $2,000,000.






 
 
- 6 -

--------------------------------------------------------------------------------

 


Schedule 5.13
to the Credit Agreement
 
Subsidiaries; Guarantors; Other Equity Investments
 
Name of Subsidiary
Jurisdiction of Incorporation or Organization
Guarantor
U.S. Taxpayer Identification Number
Percentage of Ownership
Address of Principal Place of Business
DRC International Corporation
Massachusetts
Yes
04-6404321
100% owned by Borrower
2 Tech Drive,
Andover, MA  01810
H.J. Ford Associates, Inc.
Delaware
Yes
95-3667510
100% owned by Borrower
2 Tech Drive,
Andover, MA  01810
 
Kadix Systems, LLC
Virginia
Yes
54-2060505
100% owned by Borrower
2 Tech Drive,
Andover, MA  01810
 
DRC-Prize Acquisition, Inc.1
Florida
No
45-2392876
100% owned by Borrower
2 Tech Drive,
Andover, MA  01810
High Performance Technologies, Inc.2
Florida
Yes
59-3096114
100% owned by Borrower
11955 Freedom Drive
Suite 1100
Reston, VA 20190



 
Other Equity Investments – H.J. Ford Associates, Inc. owns 40% of HMR Tech, LLC,
a Virginia limited liability company.
 


 



--------------------------------------------------------------------------------

 
1 HPTi Merger Sub to be merged out of existence in connection with the HPTi
Acquisition substantially concurrently with closing.
 
2 To be acquired in HPTi Acquisition substantially concurrently with closing.


 
 

--------------------------------------------------------------------------------

 


Schedule 5.20
to the Credit Agreement
 
Material Contracts; Material Licenses
 
1.
Agreement between Borrower and U.S. Army Medical Research and Acquisition to
provide technology services and medical program support to Walter Reed Army
Medical Center (DRC Contract No. 14180).

 
2.
Agreement among Borrower, S&K Aerospace, U.S. Army Contracting Agency, and ASC
to provide program management, engineering, test and evaluation, foreign
military sales, quality assurance and logistics services to the U.S. Air Force
(Medium Altitude Unmanned Aerial SPO) for their Predator/Reaper Program (DRC
Contract Nos. 13946, 13963, 13972, 14187, WA13108 and WA13335).

 
3.
Agreement between High Performance Technologies, Inc. and the U.S. Army High
Performance Computer Resource Center to provide S&T services including
computational scientists and engineers, algorithm developers, HPC architects,
R&D managers to the Department of Defense.

 
4.
Agreement between High Performance Technologies, Inc. and the Veterans
Administration to provide services to assist with a program overseeing a number
of IT development projects with a goal to create a one stop system that will
allow veterans to access information on education, benefits, healthcare,
hospitalization and outreach programs within a single consistent enterprise.

 


 


 


 
 

--------------------------------------------------------------------------------

 


Schedule 6.22
to the Credit Agreement
 
Post-Closing Matters




1. Landlord Lien Waivers and Consents.    Within 30 days after the Closing Date
(unless extended by the Administrative Agent in its sole discretion), the
Borrower shall use its commercially reasonable efforts (in the determination of
the Administrative Agent) to obtain landlord lien waivers and consents, in form
and substance reasonably satisfactory to the Administrative Agent, executed by
the lessors of each of the leased real properties located at (a) 11995 Freedom
Drive, Reston, Virginia 20190 and (b) 2 Tech Drive, Andover, Massachusetts
01810.


2. Control Agreements.    Within 30 days after the Closing Date (unless extended
by the Administrative Agent in its sole discretion), the Borrower shall use its
commercially reasonable efforts (in the determination of the Administrative
Agent) to obtain a duly executed deposit account control agreement or securities
account control agreement, as applicable, in form and substance satisfactory to
the Administrative Agent with respect to each of the following: (a) the
Borrower’s account with Bank of America, N.A. (account number 460***0651), (b)
the Borrower’s account with Brown Brothers Harriman & Co. (account number
6***691), and (c) HPTi’s accounts with Bank of America, N.A. (account numbers
0**10 and 0041*****398).


3. Pledged Subordinated Term Note.    Within 15 days after the Closing Date
(unless extended by the Administrative Agent in its sole discretion), the
Borrower shall deliver to the Administrative Agent that certain original
Subordinated Term Note dated as of July 20, 2010 (“Pledged Note”) in the
principal amount of $750,000 issued by Metrigraphics, LLC in favor of the
Borrower, together with an undated instrument of transfer and assignment duly
executed by the Borrower in blank; provided that if the Borrower is unable to
deliver such original Pledged Note to the Administrative Agent for any reason,
the Borrower shall deliver all of the following within 15 days after the Closing
Date (unless extended by the Administrative Agent in its sole discretion):  a
fully executed lost note affidavit with respect to such Pledged Note and an
original note executed by Metrigraphics, LLC in favor of the Borrower to replace
such Pledged Note, together with an undated instrument of transfer and
assignment duly executed by the Borrower in blank.


4. HPTi Insurance Matters.    Within 15 days of the Closing Date (unless
extended by the Administrative Agent in its sole discretion), the Borrower shall
deliver to the Administrative Agent, in each case in form and substance
reasonably acceptable to the Administrative Agent, (a) evidence of property and
liability insurance covering HPTi and its property under the Borrower’s
insurance policies, as applicable, (b) evidence of payment of all insurance
premiums for the current policy year of each and (c) copies of appropriate
endorsements naming the Administrative Agent as lender’s loss payee on all such
policies for property insurance and as additional insured on all such policies
for liability insurance liability to the extent not previously delivered to the
Administrative Agent.




 
 


 
 
- 9 -

--------------------------------------------------------------------------------

 


Schedule 7.01
 
to the Credit Agreement

 
 
Existing Liens

 
Debtor
Secured Party
Type of Filing
Date of Filing
Jurisdiction of Filing
Description of Collateral
Dynamics Research Corporation
IOS Capital
Precautionary
UCC-1
4/23/2007
MA
Equipment leased in an equipment leasing transaction between IOS Capital, LLC
and Dynamics Research Corporation pursuant to Master Agreement/Lease No. 43404
IKCPP650 03UP10000337
Dynamics Research Corporation
IOS Capital
UCC-1
5/29/2007
MA
43404 CASENDKIT D1 SLQ05103A
Dynamics Research Corporation
Ikon Financial Svcs
Precautionary
UCC-1
9/10/2007
MA
Equipment leased in an equipment leasing transaction between IOS Capital, LLC
and Dynamics Research Corporation pursuant to Master Agreement/Lease

 
 
 
 

--------------------------------------------------------------------------------

 

 

     
 
 
 No. 43404 CASENDKIT D1 SLQ05115ACC
Kadix Systems, LLC
Dell Financial Services, L.P., later amended to change party name to:
Dell Financial Services L.L.C.
UCC-1
9/15/2004, continuation filed 9/4/2009; amendment filed 9/15/2009
VA
All computer equipment and peripherals leased pursuant to a Master Lease
Agreement #6309192, dated September 9, 2004.

 


 
- 11 -

--------------------------------------------------------------------------------

 


Schedule 7.02
to the Credit Agreement
 
Existing Investments
 
1.           Subordinated Term Note, dated July 20, 2010, from Metrigraphics,
LLC to Dynamics Research Corporation, in the original principal amount of
$750,000.
 
2.           Investments held in Loan Parties’ Rabbi Trust.  The assets have an
equal and corresponding deferred compensation liability on the balance
sheet.  The assets are held and will be released in accordance with the terms of
the deferred compensation plan.  At March 31, 2011 the assets total
approximately $1,574,000, all in the Borrower.
 
3.           H.J. Ford Associates, Inc. owns 40% of HMR Tech, LLC, a Virginia
limited liability company.






 
 

--------------------------------------------------------------------------------

 


Schedule 7.03
to the Credit Agreement
 
Existing Indebtedness
 
1.           VCB Credit Card MRICD Liability account in the approximate amount
of $372,000 as of March 31, 2011.








 


 
 
- 13 -

--------------------------------------------------------------------------------

 


Schedule 10.02
to the Credit Agreement
 
Administrative Agent’s Office; Certain Addresses for Notices
 
1.  Address for the Borrower:
 
Borrower:
 
Dynamics Research Corporation
 
Two Tech Drive
 
Andover, Massachusetts 01810
 
Attention:
Mr. David Keleher
 
Chief Financial Officer
Telephone:
(978) 289-1500
Facsimile:
(978) 289-1887
E-mail:
DKeleher@drc.com
Website:
www.drc.com
   
With copies to:
 
Dynamics Research Corporation
 
Two Tech Drive
 
Andover, Massachusetts 01810
 
Attention:
Mr. Richard A. Covel
 
Vice President and General Counsel
Telephone:
(978) 289-1500
Facsimile:
(978) 289-1887
E-mail:
RCovel@drc.com
Website:
www.drc.com

 
2.  Addresses for Administrative Agent, Swing Line Lender and L/C Issuer:
 
Agent’s Office:
 
(for payments and requests for Extensions of Credit)
 
Bank of America, N.A.
 
901 Main Street
 
Mail Code: TX1-492-14-05
 
Dallas, Texas  75202
 
Attention:
Betty Canales
Telephone:
(214) 209-2131
Facsimile:
(214) 290-8377
E-mail:
betty.l.canales@baml.com
   
With copies to:
 
Bank of America, N.A.
 
135 South LaSalle Street
 
Mail Code: IL1-135-0541
 
Chicago, Illinois 60604
 
Attention:
Cara Guinta, Agency Officer
Telephone:
(312) 828-3710
Facsimile:
(877) 207-2381
E-mail:
Cara.Guinta@baml.com


 
- 14 -

--------------------------------------------------------------------------------

 

Wiring instructions:
 
Bank of America, N.A.
 
New York, NY
 
ABA #:
26009593
Acct #:
1292000883
Attention:
Large Corporate Loans
Ref:
Dynamics Research
   
For Notices as L/C Issuer:
 
Bank of America, N.A.
 
Trade Operations
 
1 Fleet Way
 
Mail Code: PA6-580-02-30
 
Scranton, Pennsylvania 18507
 
Attention:
Alfonso Malave
Telephone:
(570) 330-4212
Facsimile:
(800) 755-8743
E-mail:
scranton_standby_lc@bankofamerica.com
   
For Notices as Swing Line Lender:
 
(daily borrowing/repaying activity)
 
Bank of America, N.A.
 
901 Main Street
 
Mail Code: TX1-492-14-05
 
Dallas, Texas  75202
 
Attention:
Betty Canales
Telephone:
(214) 209-2131
Facsimile:
(214) 290-8377
E-mail:
betty.l.canales@baml.com
   
Wiring Instructions:
 
Bank of America, N.A.
 
New York, NY
 
ABA #:
26009593
Acct #:
1292000883
Attention:
Large Corporate Loans
Ref:
Dynamics Research


 
- 15 -

--------------------------------------------------------------------------------

 


Exhibit A


[FORM OF]
COMMITTED LOAN NOTICE


Date:  __________, 20___


To:           Bank of America, N.A., as Administrative Agent


Re:
Credit Agreement, dated as of June 30, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among Dynamics Research Corporation, a Massachusetts corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.



Ladies and Gentlemen:


1.           The undersigned hereby requests [select one]:


  a Revolving Borrowing                                                        a
conversion of Revolving Loans
  a Term Loan Borrowing                                                        a
conversion of Term Loans
  a continuation of Eurodollar Rate Loans


2.           On _______________, 20___ [a Business Day].


3.           In the amount of $__________.


4.           Type of Loan requested or to which existing Loans are to be
converted [select one]:


  Eurodollar Rate
Loan                                                        Base Rate Loan


5.           For Eurodollar Rate Loans: with an Interest Period of __________
month[s]1.


In connection with this Request for Credit Extension (unless a request for a
conversion of Revolving Loans or a continuation of Eurodollar Rate Loans), the
Borrower hereby represents and warrants that (a) the conditions set forth in
Section 4.02(a) and Section 4.02(b) of the Credit Agreement have been satisfied
on and as of the date of the Credit Extension and (b) after giving effect to the
Revolving Borrowing requested herein, if any, (i) the Total Revolving
Outstandings do not exceed the Aggregate Revolving Commitments, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Revolving Lender plus
such Revolving Lender’s Applicable Percentage of the Outstanding Amount of all
L/C Obligations plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans does not exceed such Revolving
Lender’s Revolving Commitment.


DYNAMICS RESEARCH CORPORATION


By:_________________________________
Name:
Title:



--------------------------------------------------------------------------------

 
1 One, two, three or six months.
 





CHL:45748.5
 
 

--------------------------------------------------------------------------------

 

Exhibit B


[FORM OF]
SWING LINE LOAN NOTICE


Date: __________, 20__


To:           Bank of America, N.A., as Swing Line Lender


Cc:           Bank of America, N.A., as Administrative Agent


Re:
Credit Agreement, dated as of June 30, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among Dynamics Research Corporation, a Massachusetts corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.



Ladies and Gentlemen:


1.           The undersigned hereby requests a Swing Line Loan:


2.           On __________                                , 20__ [a Business
Day].


3.           In the amount of $__________.


In connection with this Request for Credit Extension, the Borrower hereby
represents and warrants that (a) the conditions set forth in Section 4.02(a) and
Section 4.02(b) of the Credit Agreement have been satisfied on and as of the
date of the Credit Extension and (b) after giving effect to the Swing Line
Borrowing requested herein, (i) the Total Revolving Outstandings do not exceed
the Aggregate Revolving Commitments, and (ii) the aggregate Outstanding Amount
of the Revolving Loans of any Revolving Lender plus such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations plus such
Revolving Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans does not exceed such Revolving Lender’s Revolving Commitment.




DYNAMICS RESEARCH CORPORATION


By:_________________________________
Name:
Title:

CHL:45748.5
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-1


[FORM OF]
REVOLVING NOTE


__________, 20__


FOR VALUE RECEIVED, Dynamics Research Corporation, a Massachusetts corporation
(the “Borrower”) hereby promises to pay to _____________________ or registered
assigns (the “Lender”), in accordance with the provisions of the Credit
Agreement (as hereinafter defined), the principal amount of each Revolving Loan
from time to time made by the Lender to the Borrower under that certain Credit
Agreement, dated as of June 30, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement.  Except as otherwise provided in Section 2.04(f) of the Credit
Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s
Office.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Credit Agreement.


This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Revolving Note
is also entitled to the benefits of the Guaranty and is secured by the
Collateral. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Revolving Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. Revolving Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Revolving Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.


THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.




DYNAMICS RESEARCH CORPORATION


By:_________________________________
Name:
Title:

CHL:45748.5
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-2


[FORM OF]
TERM LOAN NOTE


__________, 20__


FOR VALUE RECEIVED, Dynamics Research Corporation, a Massachusetts corporation
(the “Borrower”) hereby promises to pay to _____________________ or registered
assigns (the “Lender”), in accordance with the provisions of the Credit
Agreement (as hereinafter defined), the principal amount of each Term Loan from
time to time made by the Lender to the Borrower under that certain Credit
Agreement, dated as of June 30, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.


The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.


This Term Loan Note is one of the Term Loan Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Term Loan Note
is also entitled to the benefits of the Guaranty and is secured by the
Collateral. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Term Loan Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. Term Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business.  The Lender may also attach schedules
to this Term Loan Note and endorse thereon the date, amount and maturity of its
Term Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Loan Note.


THIS TERM LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.




DYNAMICS RESEARCH CORPORATION


By:_________________________________
Name:
Title:



CHL:45748.5
 
 

--------------------------------------------------------------------------------

 

Exhibit D


[FORM OF]
COMPLIANCE CERTIFICATE


Financial Statement Date: __________, 20___


To:           Bank of America, N.A., as Administrative Agent


Re:
Credit Agreement, dated as of June 30, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among Dynamics Research Corporation, a Massachusetts corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.



Ladies and Gentlemen:


The undersigned Responsible Officer of the Borrower hereby certifies as of the
date hereof that he/she is the [chief executive officer][chief financial
officer] of the Borrower, and that, as such, he/she is authorized to execute and
deliver this Compliance Certificate to the Administrative Agent on the behalf of
the Borrower, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.
The Borrower has delivered the year-end audited financial statements required by
Section 6.01(a) of the Credit Agreement for the fiscal year of the Borrower
ended as of the above date and a comparison against the figures for the previous
fiscal year and against the most recent annual forecasts delivered pursuant to
Section 6.01(d) of the Credit Agreement, together with (i) the report and
opinion of an independent certified public accountant required by such section
and (ii) a management discussion and analysis submitted by the Borrower to the
SEC with respect to such period.



[Use following paragraph 1 for fiscal quarter-end financial statements]


1.
The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date.  Such financial statements fairly present the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes
and a comparison (both in Dollar and percentage terms) to projections for such
fiscal quarter and the period commencing at the end of the previous fiscal year
of the Borrower and ending with the end of such fiscal quarter, in each case as
set forth in the most recent forecasts delivered pursuant to Section 6.01(d) of
the Credit Agreement.



2.
The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.

 
 
 
 

--------------------------------------------------------------------------------

 

 
3.
A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and



 
[select one:]



[to the knowledge of the undersigned, during such fiscal period the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]


 
[or:]

 
 
[to the knowledge of the undersigned, during such fiscal period the following
covenants or conditions have not been performed or observed and attached hereto
is a list of each such Default and its nature and status.]


 
4.
The representations and warranties of (a) the Borrower contained in Article V of
the Credit Agreement and (b) each Loan Party contained in each other Loan
Document or in any document furnished at any time under or in connection with
the Loan Documents, are true and correct in all material respects (except if
qualified by materiality or reference to Material Adverse Effect, such
representation and warranty shall be true and correct in all respects) on and as
of the date hereof with the same effect as if made on and as of such date
(except (i) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date, and (ii) that for purposes of this Compliance Certificate,
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Credit
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.



5.
Set forth on Schedule 1 attached hereto are true and accurate calculations
demonstrating compliance with Section 7.11 of the Credit Agreement on and as of
the date of this Compliance Certificate.



6.
Set forth on Schedule 2 attached hereto is a true and accurate summary of the
Borrower’s and each Subsidiary’s backlog of revenue-generating Government
Contracts on and as of the date of this Compliance Certificate.



IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of , 20__.


 


 
DYNAMICS RESEARCH CORPORATION


By:_________________________________
Name:
Title:


 


 

CHL:45748.5
 
 

--------------------------------------------------------------------------------

 

Schedule 1
to Compliance Certificate2


For the fiscal [quarter][year] ended: ______________, 20___ (the “Statement
Date”)


I.  Consolidated EBITDA (for the period of the four (4) consecutive fiscal
quarters most recently ended on or immediately prior to the Statement Date):
  A.
Consolidated Net Income
$____________
  B.
Consolidated Interest Expense
$____________
  C.
the provision for Federal, state, local and foreign income taxes payable by the
Borrower and its Subsidiaries
$____________
  D.
depreciation and amortization expense
$____________
  E.
non-cash expenses incurred pursuant to equity compensation plans approved by the
Borrower’s board of directors
$____________
  F.
other non-recurring expenses of the Borrower and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period
$____________
  G.
Transaction Costs incurred by the Borrower and its Subsidiaries
$____________
  H.
Federal, state, local and foreign income tax credits of the Borrower and its
Subsidiaries
$____________
  I.
all non-cash items increasing Consolidated Net Income
$____________
  J.
all interest income
$____________
  K.
Consolidated EBITDA = Lines A + B + C + D + E + F + G – H – I – J
$____________



II.  Consolidated Total Leverage Ratio [Section 7.11(a) of the Credit Agreement]
A.
Consolidated Funded Indebtedness as of the Statement Date:
    1.
the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments
$____________
  2.
all purchase money Indebtedness
$____________
  3.
all direct obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments
$____________
  4.
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business)
$____________




--------------------------------------------------------------------------------

 2 This schedule is intended as a template only.  Please refer to all relevant
definitions and Sections in the Credit Agreement and Schedule 1.01-A to the
Credit Agreement when completing this schedule.
 


 
 

--------------------------------------------------------------------------------

 


II.  Consolidated Total Leverage Ratio [Section 7.11(a) of the Credit Agreement]
  5.
all Attributable Indebtedness
$____________
  6.
without duplication, all Guarantees with respect to outstanding Indebtedness of
the types specified in Lines II.A.1 through 5 above of Persons other than the
Borrower or any Subsidiary
$____________
  7.
all Indebtedness of the types referred to in Lines II.A.1 through 6 above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary
$____________
  8.
Consolidated Funded Indebtedness = Lines II.A.1 + 2 + 3 + 4 + 5 + 6 + 7
$____________
B.
Consolidated EBITDA for the period of the four (4) consecutive fiscal quarters
most recently ended on or immediately prior to the Statement Date
[Line I.K above]
$____________
C.
Consolidated Total Leverage Ratio = Line II.A.8 / Line II.B
_____ to 1.00
 
Maximum Consolidated Total Leverage Ratio permitted pursuant to Section 7.11(a)
of the Credit Agreement as of the Statement Date:
_____ to 1.00

 
III.  Consolidated Senior Leverage Ratio [Section 7.11(b) of the Credit
Agreement]
A.
Consolidated Funded Indebtedness as of the Statement Date
[Line II.A.8 above]
$____________
B.
All Subordinated Indebtedness of the Borrower and its Subsidiaries as of the
Statement Date
$____________
C.
Consolidated EBITDA for the period of the four (4) consecutive fiscal quarters
most recently ended on or immediately prior to the Statement Date
[Line I.K above]
$____________
D.
Consolidated Senior Leverage Ratio = Line III.A – Line III.B / Line III.C
_____ to 1.00
 
Maximum Consolidated Senior Leverage Ratio permitted pursuant to Section 7.11(b)
of the Credit Agreement as of the Statement Date:
_____ to 1.00



IV.  Consolidated Fixed Charge Coverage Ratio [Section 7.11(c) of the Credit
Agreement]
A.
Consolidated EBITDA for the period of the four (4) consecutive fiscal quarters
most recently ended on or immediately prior to the Statement Date
[Line I.K. above]:
$____________
B.
Capital Expenditures for such period
$____________
C.
federal, state, local and foreign taxes paid or payable in cash
$____________
D.
Consolidated Fixed Charges for such period:
   
1.
Consolidated Interest Expense paid or payable in cash
$____________
 
2.
scheduled principal payments with respect to Indebtedness, regardless of
$____________



 
 

--------------------------------------------------------------------------------

 


IV.  Consolidated Fixed Charge Coverage Ratio [Section 7.11(c) of the Credit
Agreement]
 
 
whether or not such Scheduled Principal Payments are actually made by the
Borrower or any Subsidiary during such period
 
 
3.
Restricted Payments
   
4.
Consolidated Fixed Charges = Lines IV.D.1 + 2 + 3
$____________
E.
Consolidated Fixed Charge Coverage Ratio =
[Lines IV.A. – B – C] / Line IV.D.4
_____ to 1.00
 
Minimum Consolidated Fixed Charge Coverage Ratio required pursuant to Section
7.11(c) of the Credit Agreement as of the Statement Date:
1.25 to 1.00

 
V.  Capital Expenditures [Section 7.11(d) of the Credit Agreement]
 
Aggregate amount of all Capital Expenditures (other than leasehold improvement
expenditures not made in cash) made by the Loan Parties for for the portion of
the current fiscal year ended on the Statement Date:
$____________
 
Maximum amount of all Capital Expenditures (other than leasehold improvement
expenditures not made in cash) allowed to be made by the Loan Parties in any
fiscal year pursuant to Section 7.11(d) of the Credit Agreement as of the
Statement Date (including amounts permitted to be carried over from the previous
year in accordance with such Section):
$____________


 


CHL:45748.5
 
 

--------------------------------------------------------------------------------

 




Schedule 2
to Compliance Certificate


Summary of the Borrower’s and each Subsidiary’s backlog of
revenue-generating Government Contracts as of the Statement Date






[See attached.]


 


 

CHL:45748.5
 
 

--------------------------------------------------------------------------------

 

Exhibit E


[FORM OF]
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]3  Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]4  Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]5  hereunder are several and not joint.]
6  Capitalized terms used but not defined herein shall have the meanings given
to them in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities7) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.


1.
Assignor[s]:                                            ______________________________
2.
Assignee[s]:                                            ______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
 

--------------------------------------------------------------------------------

3 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
4 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
5 Select as appropriate.
6 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
7 Include all applicable subfacilities.

 
 

--------------------------------------------------------------------------------

 
 
3. Borrower:                                            Dynamics Research
Corporation, a Massachusetts corporation


4. Administrative Agent:
Bank of America, N.A., as the administrative agent under the Credit Agreement



5. Credit Agreement:
Credit Agreement, dated as of June 30, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among the Borrower, the Lenders from time to time party thereto,
and the Administrative Agent



6. Assigned Interest[s]:
 
Assignor[s]8
Assignee[s]9
Facility Assigned10
Aggregate Amount of Commitment/Loans for all Lenders11
Amount of Commitment
/Loans
Assigned
Percentage Assigned of Commitment/
Loans12
 
CUSIP Number
   
_________
$_______________
$___________
___________%
     
_________
$_______________
$___________
___________%
     
_________
$_______________
$___________
___________%
 

 
[7.           Trade Date:                      __________________]13
 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]






[Signature Page Follows]



--------------------------------------------------------------------------------

 
8 List each Assignor, as appropriate.
 
9 List each Assignee, as appropriate.
 
10 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term Loan Commitment”, etc.).
 
11 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
 
12 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
13 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 

CHL:45748.5
 
 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]


By: _____________________________
Name:
Title:






ASSIGNEE


[NAME OF ASSIGNEE]


By: _____________________________
Name:
Title:




[Consented to and] 14 Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


By: _________________________________
Name:
Title:


[Consented to:]15


DYNAMICS RESEARCH CORPORATION


By: _________________________________
Name:
Title:


[Consented to:]16


[_______________]


By: _________________________________
Name:
Title:



--------------------------------------------------------------------------------

 
14 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
 
15 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
 
16 To be added only if the consent of other parties (e.g. Swing Line Lender, L/C
Issuer) is required by the terms of the Credit Agreement.

CHL:45748.5
 
 

--------------------------------------------------------------------------------

 

 
 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.           Representations and Warranties.


1.1.           Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.           Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee
(subject to such consents, if any, as may be required under Section
10.06(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.


3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.



CHL:45748.5
 
 

--------------------------------------------------------------------------------

 







 
 
 
 
 
 
 
 
 